UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/14 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for that series, as appropriate. DREYFUS OPPORTUNITY FUNDS -Dreyfus Strategic Beta Emerging Markets Equity Fund -Dreyfus Strategic Beta Global Equity Fund -Dreyfus Strategic Beta U.S. Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Beta Emerging Markets Equity Fund ANNUAL REPORT October 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Understanding Your Fund’s Expenses 3 Comparing Your Fund’s Expenses With Those of Other Funds 4 Statement of Investments 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Information About the Approval of the Fund’s Management and Sub-Investment Advisory Agreements 45 Board Members Information 48 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Emerging Markets Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Strategic Beta Emerging Markets Equity Fund, covering the period from the fund’s inception on September 15, 2014, through October 31, 2014. For the reporting period overall, international stock markets generally lost a modest degree of value due to renewed concerns regarding geopolitical tensions and persistently sluggish growth in Europe and the emerging markets. Results were especially weak toward the end of the reporting period, offsetting gains at other times when investors responded more positively to aggressively accommodative monetary policies throughout much of the world. A strengthening U.S. dollar against most other major currencies also helped dampen returns for U.S. investors. Some forces appear likely to support international stock prices over the foreseeable future: Low inflation has enabled the European Central Bank to reduce short-term interest rates further, China’s economic slowdown appears increasingly unlikely to devolve into a more severe financial crisis, and India’s stock market has surged after the election of a more business-friendly government.Yet, some countries are faring better economically than others and monetary policies have begun to diverge, affecting currency exchange rates and capital flows. Consequently, selectivity and a long-term perspective seem poised to become more important determinants of investment success.As always, we urge you to talk regularly with your financial advisor to assess the potential impact of these and other developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 17, 2014 2 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund from September 15, 2014 (commencement of operations) to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 1.26 $ 2.21 $ .95 $ .95 Ending value (after expenses) $ 959.20 $ 958.40 $ 960.00 $ 960.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2014 †† Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 5.09 $ 8.89 $ 3.82 $ 3.82 Ending value (after expenses) $ 1,020.16 $ 1,016.38 $ 1,021.42 $ 1,021.42 † Expenses are equal to the fund’s annualized expense ratio of 1.00% for Class A, 1.75% for Class C, .75% for Class I and .75% for ClassY, multiplied by the average account value over the period, multiplied by 47/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on September 15, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period May 1, 2014 to October 31, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of 1.00% for Class A, 1.75% for Class C, .75% for Class I and .75% for ClassY, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 3 STATEMENT OF INVESTMENTS October 31, 2014 Common Stocks—93.3% Shares Value ($) Brazil—4.1% B2W Cia Digital 100 a 1,303 Banco Bradesco 1,100 16,194 Banco do Brasil 2,500 27,977 BB Seguridade Participacoes 900 12,008 BM&FBovespa 3,500 15,396 BR Malls Participacoes 200 1,606 BRF 700 18,218 CCR 1,200 8,935 Centrais Eletricas Brasileiras 3,500 8,786 Cetip 200 2,534 Cia de Saneamento Basico do Estado de Sao Paulo 1,000 7,825 Cielo 1,200 19,705 CPFL Energia 800 6,005 Cyrela Brazil Realty 400 1,989 Duratex 500 1,796 EcoRodovias Infraestrutura e Logistrica 700 3,130 EDP—Energias do Brasil 1,800 7,025 Embraer 1,000 9,682 Estacio Participacoes 200 2,316 Fibria Celulose 300 a 3,633 Hypermarcas 300 a 2,096 JBS 4,000 17,838 Klabin 700 3,461 Kroton Educacional 200 1,425 Localiza Rent a Car 200 2,883 Lojas Americanas 200 981 Lojas Renner 300 8,983 Natura Cosmeticos 400 5,811 OdontoPrev 600 2,167 Porto Seguro 500 5,993 Qualicorp 200 a 2,034 Raia Drogasil 300 2,723 Souza Cruz 1,200 9,695 Sul America 1,400 7,435 Tim Participacoes 1,100 5,980 Totvs 200 2,915 Tractebel Energia 600 8,172 4 Common Stocks (continued) Shares Value ($) Brazil (continued) Transmissora Alianca de Energia Eletrica 1,100 8,168 Ultrapar Participacoes 1,400 30,538 WEG 500 5,898 Chile—1.0% Aguas Andinas 11,854 7,112 Banco de Chile 56,773 7,007 Banco de Credito e Inversiones 33 1,849 Banco Santander Chile 210,431 11,229 Cencosud 1,749 5,186 Cia Cervecerias Unidas 117 1,243 Colbun 8,331 2,306 CorpBanca 65,014 874 Empresas Copec 1,529 18,621 Enersis 36,205 11,508 LATAM Airlines Group 471 a 5,796 Vina Concha y Toro 821 1,553 China—19.0% Agile Property Holdings 6,000 3,377 Agricultural Bank of China, Cl. H 30,000 13,915 Aluminum Corp. of China, Cl. H 14,000 a 6,236 Anhui Conch Cement, Cl. H 3,500 11,454 ANTA Sports Products 3,000 5,902 AviChina Industry & Technology, Cl. H 4,000 3,041 Bank of China, Cl. H 310,000 148,182 Bank of Communications, Cl. H 9,000 6,815 BBMG, Cl. H 2,500 1,764 Beijing Capital International Airport, Cl. H 4,000 2,936 China BlueChemical, Cl. H 6,000 2,144 China CITIC Bank, Cl. H 19,000 12,377 China Communications Construction, Cl. H 13,000 10,032 China Construction Bank, Cl. H 238,000 177,222 China Huishan Dairy Holdings 3,000 a 673 China International Marine Containers Group, Cl. H 2,200 5,128 China Life Insurance, Cl. H 8,000 23,881 The Fund 5 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) China (continued) China Merchants Bank, Cl. H 6,500 12,025 China Minsheng Banking, Cl. H 9,500 9,510 China National Building Material, Cl. H 12,000 11,116 China Oilfield Services, Cl. H 4,000 8,351 China Pacific Insurance Group, Cl. H 3,000 11,250 China Petroleum & Chemical, Cl. H 144,000 125,201 China Railway Construction, Cl. H 32,500 34,094 China Railway Group, Cl. H 59,000 36,684 China Shenhua Energy, Cl. H 12,000 33,790 China Telecom, Cl. H 26,000 16,581 China Vanke, Cl. H 5,200 a 9,827 Chongqing Changan Automobile, Cl. B 1,400 3,092 Chongqing Rural Commercial Bank, Cl. H 5,000 2,403 CITIC Securities, Cl. H 500 1,245 CNOOC 46,000 72,010 Country Garden Holdings 16,000 6,379 CSR, Cl. H 6,000 b 6,237 Datang International Power Generation, Cl. H 16,000 8,400 Dongfeng Motor Group, Cl. H 4,000 6,183 ENN Energy Holdings 2,000 12,965 Evergrande Real Estate Group 19,000 7,352 Fosun International 5,000 5,922 Geely Automobile Holdings 5,000 2,238 Golden Eagle Retail Group 1,000 1,225 GOME Electrical Appliances Holdings 45,000 7,075 Great Wall Motor, Cl. H 1,500 6,570 Guangzhou Automobile Group, Cl. H 2,000 1,780 Guangzhou R&F Properties, Cl. H 6,000 6,635 Haitian International Holdings 1,000 2,146 Haitong Securities, Cl. H 400 686 Hengan International Group 500 5,325 Huaneng Power International, Cl. H 18,000 22,239 Industrial & Commercial Bank of China, Cl. H 213,000 140,779 Inner Mongolia Yitai Coal, Cl. B 3,700 5,942 Jiangsu Expressway, Cl. H 4,000 4,465 Jiangxi Copper, Cl. H 7,000 12,488 Lenovo Group 28,000 42,067 6 Common Stocks (continued) Shares Value ($) China (continued) Longfor Properties 2,000 2,317 New China Life Insurance, Cl. H 2,900 10,837 People’s Insurance Company Group of China, Cl. H 24,000 10,358 PetroChina, Cl. H 104,000 130,716 PICC Property & Casualty, Cl. H 8,000 14,673 Ping An Insurance Group Company of China, Cl. H 4,500 36,853 Shanghai Electric Group 10,000 5,087 Shui On Land 4,000 912 Sihuan Pharmaceutical Holdings Group 1,000 798 Sino-Ocean Land Holdings 7,500 4,280 Sinopec Engineering Group, Cl. H 2,000 1,933 Sinopec Shanghai Petrochemical, Cl. H 12,000 3,725 Sinopharm Group, Cl. H 5,200 20,305 SOHO China 8,000 5,872 Tencent Holdings 2,100 33,434 Want Want China Holdings 8,000 11,055 Weichai Power, Cl. H 2,000 7,689 Zhejiang Expressway, Cl. H 8,000 8,064 Zhuzhou CSR Times Electric, Cl. H 500 b 2,336 Zijin Mining Group, Cl. H 26,000 6,662 ZTE, Cl. H 1,000 2,423 Colombia—.2% Almacenes Exito 196 2,764 Cemex Latam Holdings 192 a 1,713 Corporacion Financiera Colombiana 93 1,831 Grupo Argos 189 2,056 Grupo de Inversiones Suramericana 74 1,539 Interconexion Electrica 567 2,425 ISAGEN 471 620 Czech Republic—.3% CEZ 619 17,118 O2 Czech Republic 284 3,171 Egypt—.1% Commercial International Bank 1,311 8,966 The Fund 7 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Egypt (continued) Telecom Egypt 1,394 2,668 Greece—.4% Alpha Bank 432 a 282 FF Group 54 a 1,769 Hellenic Telecommunications Organization 751 a 8,486 JUMBO 137 1,503 OPAP 1,440 17,488 Piraeus Bank 256 a 373 Titan Cement 66 1,465 Hong Kong—3.8% Beijing Enterprises Holdings 500 4,099 Belle International Holdings 10,000 12,719 China Everbright International 1,000 1,404 China Gas Holdings 2,000 3,651 China Mobile 12,000 149,277 China Overseas Land & Investment 6,000 17,461 China Resources Cement Holdings 4,000 2,716 China Resources Enterprise 4,000 9,504 China Resources Land 2,000 4,770 China Resources Power Holdings 6,000 17,725 China State Construction International Holdings 2,000 3,133 China Taiping Insurance Holdings 2,600 a 5,708 CITIC 3,000 5,250 CSPC Pharmaceutical Group 2,000 1,840 Far East Horizon 1,000 928 Franshion Properties China 14,000 3,301 GCL-Poly Energy Holdings 12,000 a 4,052 Guangdong Investment 4,000 5,305 Haier Electronics Group 2,000 5,400 Kingboard Chemical Holdings 2,500 4,984 Lee & Man Paper Manufacturing 3,000 1,646 New World China Land 2,000 1,214 Nine Dragons Paper Holdings 2,000 1,548 Poly Property Group 4,000 1,548 Shanghai Industrial Holdings 2,000 6,159 8 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Shimao Property Holdings 5,500 11,816 Sino Biopharmaceutical 4,000 4,021 Yingde Gases Group 1,500 1,174 Yuexiu Property 10,640 1,960 Hungary—.0% Richter Gedeon 148 Indonesia—1.9% Adaro Energy 40,800 3,877 Astra Agro Lestari 800 1,569 Bank Central Asia 7,300 7,898 Bank Mandiri 7,700 6,608 Bank Negara Indonesia 11,200 5,519 Bank Rakyat Indonesia 17,000 15,625 Bumi Serpong Damai 6,900 917 Charoen Pokphand Indonesia 4,900 1,704 Gudang Garam 500 2,390 Indo Tambangraya Megah 3,000 5,260 Indocement Tunggal Prakarsa 1,400 2,820 Indofood CBP Sukses 800 733 Indofood Sukses 13,100 7,408 Jasa Marga 2,100 1,116 Lippo Karawaci 13,700 1,220 Matahari Department Store 900 1,103 Media Nusantara Citra 4,500 1,044 Perusahaan Gas Negara 24,000 11,824 Semen Indonesia 7,800 10,388 Surya Citra Media 4,300 1,215 Tambang Batubara Bukit Asam 4,100 4,397 Telekomunikasi Indonesia 182,200 41,820 Tower Bersama Infrastructure 700 516 Unilever Indonesia 1,600 4,027 United Tractors 3,100 4,784 Malaysia—1.7% Alliance Financial Group 1,100 1,608 Astro Malaysia Holdings 2,000 2,007 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Malaysia (continued) Berjaya Sports Toto 4,000 4,374 British American Tobacco Malaysia 500 10,577 Dialog Group 1,000 493 DiGi.Com 9,800 18,541 Felda Global Ventures Holdings 1,200 1,336 Gamuda 1,300 2,022 Hong Leong Bank 200 889 Hong Leong Financial Group 300 1,651 IHH Healthcare 900 1,355 IJM 2,200 4,634 IOI 4,300 6,394 Lafarge Malaysia 1,300 4,142 Maxis 5,400 11,097 MMC 2,400 1,939 Petronas Chemicals Group 4,900 9,182 Petronas Dagangan 400 2,488 Petronas Gas 900 6,174 RHB Capital 300 803 SapuraKencana Petroleum 2,800 2,923 Telekom Malaysia 3,400 7,483 Tenaga Nasional 3,500 14,218 UMW Holdings 1,800 6,410 YTL 13,400 6,765 YTL Power International 3,200 1,548 Malta—.0% Brait 109 a Mexico—5.3% Alfa, Cl. A 6,900 22,028 America Movil, Ser. L 168,900 206,574 Arca Continental 900 5,794 Coca-Cola Femsa, Ser. L 600 6,354 Compartamos 2,800 6,238 Controladora Comercial Mexicana 800 3,165 Fibra Uno Administracion 500 1,735 Fomento Economico Mexicano 3,200 30,828 Genomma Lab Internacional, Cl. B 700 a 1,773 10 Common Stocks (continued) Shares Value ($) Mexico (continued) Gruma, Cl. B 600 a 6,591 Grupo Aeroportuario del Pacifico, Cl. B 1,000 6,830 Grupo Aeroportuario del Sureste, Cl. B 400 5,393 Grupo Bimbo, Ser. A 2,200 6,470 Grupo Carso, Ser. A1 600 3,410 Grupo Comercial Chedraui 600 2,081 Grupo Financiero Banorte, Ser. O 900 5,768 Grupo Financiero Inbursa, Ser. O 2,300 6,939 Grupo Lala 600 1,369 Grupo Mexico, Ser. B 8,900 30,633 Industrias Penoles 240 5,436 Kimberly-Clark de Mexico, Cl. A 3,600 8,378 Mexichem 700 2,863 OHL Mexico 1,300 a 3,648 Promotora y Operadora de Infraestructura 100 a 1,379 Wal-Mart de Mexico, Ser. V 11,900 27,598 Philippines—.8% Aboitiz Equity Ventures 3,190 3,744 Aboitiz Power 2,700 2,489 Alliance Global Group 2,400 1,374 Ayala 310 4,765 Ayala Land 3,600 2,686 BDO Unibank 1,010 2,205 DMCI Holdings 9,250 3,339 Energy Development 16,900 2,906 Globe Telecom 140 5,255 International Container Terminal Services 280 732 Jollibee Foods 610 2,687 Megaworld 9,000 994 Metro Pacific Investments 8,100 917 Metropolitan Bank & Trust 150 276 Philippine Long Distance Telephone 325 22,684 SM Investments 110 1,920 Universal Robina 1,000 4,154 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Poland—2.2% Bank Handlowy w Warszawie 50 1,689 Bank Millennium 180 446 Bank Zachodni WBK 17 1,926 Cyfrowy Polsat 68 520 Enea 676 3,213 Energa 1,392 10,343 Eurocash 211 2,080 Grupa Azoty 66 1,230 Grupa Lotos 150 a 1,160 KGHM Polska Miedz 642 24,773 mBank 5 740 Orange Polska 7,394 22,179 PGE 2,431 15,953 Polski Koncern Naftowy Orlen 735 9,155 Polskie Gornictwo Naftowe i Gazownictwo 5,081 7,590 Powszechny Zaklad Ubezpieczen 368 55,196 Synthos 2,899 3,600 Tauron Polska Energia 5,297 8,275 Qatar—.2% Commercial Bank of Qatar 27 552 Masraf Al Rayan 257 3,666 Ooredoo 121 4,115 Qatar Electricity & Water 73 3,680 Qatar Islamic Bank 66 2,052 Vodafone Qatar 66 380 Russia—9.1% Alrosa 8,100 7,243 Gazprom 59,590 194,519 LUKOIL 3,125 152,189 Magnit, GDR 369 24,723 MegaFon, GDR 280 6,552 Mining and Metallurgical Company Norilsk Nickel 476 87,889 Mobile Telesystems, ADR 2,100 30,030 Moscow Exchange MICEX-RTS 1,710 2,306 12 Common Stocks (continued) Shares Value ($) Russia (continued) NOVATEK, GDR 139 14,929 Rosneft Oil 9,380 51,917 Rostelecom 2,530 6,277 RusHydro 191,000 3,074 Severstal 660 6,939 Sistema, GDR 2,591 20,922 Surgutneftegas 27,900 18,053 Tatneft 9,030 53,504 Uralkali 5,160 18,412 South Africa—6.8% African Rainbow Minerals 189 2,331 Assore 58 1,078 Barloworld 707 6,139 Bidvest Group 1,140 31,335 Coronation Fund Managers 329 2,850 Discovery 238 2,166 FirstRand 7,446 31,860 The Foschini Group 554 6,263 Gold Fields 2,179 7,101 Growthpoint Properties 1,407 3,411 Harmony Gold Mining 959 a 1,569 Imperial Holdings 708 12,203 Investec 347 3,168 Kumba Iron Ore 438 10,947 Liberty Holdings 728 8,427 Life Healthcare Group Holdings 1,586 5,992 Massmart Holdings 345 3,725 Mediclinic International 412 3,681 MMI Holdings 3,263 8,342 Mr. Price Group 356 7,369 MTN Group 4,467 98,883 Nampak 754 3,075 Naspers, Cl. N 54 6,712 Netcare 1,806 5,463 Northam Platinum 252 a 787 Pick n Pay Stores 769 3,719 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) South Africa (continued) PPC 1,842 4,941 Redefine Properties 14,054 12,747 Remgro 267 6,128 RMB Holdings 527 2,927 RMI Holdings 1,702 6,071 Sanlam 6,397 40,391 Sappi 3,719 a 14,699 Sasol 1,650 82,437 Shoprite Holdings 543 7,862 SPAR Group 679 7,949 Standard Bank Group 1,558 19,615 Tiger Brands 152 4,568 Truworths International 924 6,321 Vodacom Group 1,191 14,459 Woolworths Holdings 1,628 11,577 South Korea—13.3% Amorepacific 2 4,306 AMOREPACIFIC Group 5 5,537 BS Financial Group 243 3,777 Cheil Worldwide 176 a 2,747 CJ 102 16,633 CJ CheilJedang 24 8,783 Coway 182 13,846 Daewoo Engineering & Construction 440 a 2,700 Daewoo International 334 10,585 Daewoo Securities 315 a 3,307 Daewoo Shipbuilding & Marine Engineering 265 4,544 DGB Financial Group 234 3,341 Dongbu Insurance 157 8,802 Doosan 75 7,793 Doosan Heavy Industries & Construction 324 7,116 Doosan Infracore 621 a 6,284 GS Engineering & Construction 185 a 4,872 Halla Visteon Climate Control 99 4,426 Hankook Tire 95 4,891 Hanwha 804 20,633 14 Common Stocks (continued) Shares Value ($) South Korea (continued) Hanwha Life Insurance 663 5,092 Hite Jinro 62 1,535 Hotel Shilla 24 2,307 Hyosung 97 5,770 Hyundai Development Co-Engineering & Construction 144 5,446 Hyundai Engineering & Construction 240 10,916 Hyundai Glovis 18 4,477 Hyundai Marine & Fire Insurance 236 6,240 Hyundai Merchant Marine 301 a 3,226 Hyundai Mobis 89 21,215 Hyundai Steel 196 12,503 Hyundai Wia 44 7,573 Industrial Bank of Korea 351 5,146 Kangwon Land 283 9,273 KB Financial Group 362 14,179 KCC 6 3,325 Korea Aerospace Industries 53 2,050 Korea Gas 76 a 3,566 Korea Investment Holdings 36 1,823 Korea Zinc 12 4,515 Korean Air Lines 410 a 14,569 KT&G 203 18,042 LG 361 21,494 LG Display 1,078 a 32,245 LG Electronics 941 57,541 LG Household & Health Care 9 5,254 LG Innotek 44 a 3,484 LS 87 4,864 LS Industrial Systems 25 1,477 Mirae Asset Securities 67 2,872 NCSoft 9 1,239 Orion 2 1,544 Paradise 108 3,377 POSCO 184 52,887 S-1 48 3,336 Samsung C&T 368 24,921 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) Samsung Card 62 2,669 Samsung Electronics 246 284,981 Samsung Fire & Marine Insurance 96 25,870 Samsung Heavy Industries 415 10,125 Samsung Life Insurance 115 12,549 Samsung Securities 141 6,315 Shinhan Financial Group 627 29,526 Shinsegae 12 2,230 SK C&C 54 12,242 SK Holdings 166 25,880 SK Hynix 1,362 a 62,745 SK Networks 1,277 a 13,096 SK Telecom 27 6,772 Taiwan—14.6% Acer 22,000 a 15,150 Advanced Semiconductor Engineering 18,000 21,633 Asia Cement 5,000 6,452 Asustek Computer 2,000 20,428 AU Optronics 49,000 23,331 Catcher Technology 1,000 8,474 Cathay Financial Holding 10,000 16,536 Chailease Holding 1,000 2,469 Chang Hwa Commercial Bank 4,000 2,521 Chicony Electronics 2,000 5,758 China Development Financial Holding 14,000 4,501 China Life Insurance 7,000 6,110 China Motor 2,000 1,823 China Steel 27,000 23,282 Chunghwa Telecom 15,000 45,716 Clevo 1,000 1,788 Compal Electronics 25,000 18,562 CTBC Financial Holding 9,333 6,547 CTCI 2,000 3,318 Delta Electronics 3,000 18,372 E.Sun Financial Holding 2,000 1,267 16 Common Stocks (continued) Shares Value ($) Taiwan (continued) Epistar 1,000 1,814 EVA Airways 5,000 a 2,932 Far Eastern Department Stores 3,000 2,711 Far Eastern New Century 11,000 11,568 Far EasTone Telecommunications 6,000 13,284 First Financial Holding 4,000 2,462 Formosa Petrochemical 4,000 9,437 Formosa Plastics 6,000 13,935 Formosa Taffeta 2,000 2,024 Foxconn Technology 1,000 2,669 Fubon Financial Holding 9,000 15,249 Giant Manufacturing 1,000 8,102 Highwealth Construction 2,000 3,466 Hon Hai Precision Industry 55,000 174,060 Hua Nan Financial Holdings 2,000 1,185 Innolux 39,000 17,823 Inotera Memories 3,000 a 4,640 Inventec 12,000 8,351 Kinsus Interconnect Technology 1,000 3,777 Lite-On Technology 6,000 8,432 MediaTek 3,000 43,893 Mega Financial Holding 13,000 10,784 Nan Ya Plastics 13,000 27,030 Novatek Microelectronics 2,000 10,372 Pegatron 22,000 40,214 Pou Chen 9,000 10,122 Powertech Technology 3,000 a 5,056 President Chain Store 1,000 7,509 Quanta Computer 11,000 27,682 Radiant Opto-Electronics 1,000 3,512 Realtek Semiconductor 1,000 3,323 Ruentex Industries 1,000 2,137 Shin Kong Financial Holding 13,705 4,165 Siliconware Precision Industries 12,000 17,161 Simplo Technology 1,000 4,884 SinoPac Financial Holdings 7,000 3,041 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Taiwan (continued) Synnex Technology International 3,000 4,226 Taishin Financial Holdings 20,000 9,552 Taiwan Cement 13,000 19,884 Taiwan Fertilizer 1,000 1,774 Taiwan Mobile 4,000 12,981 Taiwan Semiconductor Manufacturing 47,000 202,872 Teco Electric & Machinery 3,000 3,344 Transcend Information 1,000 3,384 TSRC 2,000 2,282 Uni-President Enterprises 11,000 18,971 Unimicron Technology 3,000 2,312 United Microelectronics 30,000 13,280 Vanguard International Semiconductor 1,000 1,505 Wistron 18,000 18,995 WPG Holdings 12,000 14,621 Yang Ming Marine Transport 4,000 a 1,831 Yuanta Financial Holding 8,000 4,031 Yulon Motor 1,000 1,477 Zhen Ding Technology Holding 1,000 2,748 Thailand—2.5% Advanced Info Service 2,000 14,780 Airports of Thailand 300 2,229 Bangkok Bank 600 3,668 Bangkok Bank (Foreign Registered Share) 600 3,725 Bangkok Dusit Medical Services, Cl. F 2,200 1,249 Banpu 2,900 2,533 BEC World 1,800 2,670 Bumrungrad Hospital 300 1,225 Central Pattana 600 889 Charoen Pokphand Foods 5,700 5,469 Glow Energy 1,400 4,329 Indorama Ventures 6,100 4,476 IRPC 22,900 2,405 Kasikornbank 900 6,531 Kasikornbank (Foreign Registered Share) 3,700 27,128 18 Common Stocks (continued) Shares Value ($) Thailand (continued) Krung Thai Bank 3,700 2,646 Minor International 900 971 PTT 5,000 56,484 PTT Exploration & Production 2,500 11,306 PTT Global Chemical 4,000 7,664 Siam Cement 200 2,764 Siam Cement (Foreign Registered Share) 600 8,389 Siam Commercial Bank 2,200 12,003 Thai Military Bank 14,100 1,334 Thai Oil 3,800 5,220 True 3,900 a 1,412 Turkey—1.8% Akbank 2,015 7,277 Arcelik 571 3,500 BIM Birlesik Magazalar 337 7,693 Cola-Cola Icecek 45 1,027 Emlak Konut Gayrimenkul Yatirim Ortakligi 1,196 1,345 Enka Insaat ve Sanayi 1,032 2,494 Eregli Demir ve Celik Fabrikalari 6,873 14,326 Ford Otomotiv Sanayi 166 2,116 Haci Omer Sabanci Holding 1,710 7,807 KOC Holding 2,776 14,149 Koza Altin Isletmeleri 112 723 TAV Havalimananlari Holdings 445 3,730 Tofas Turk Otomobil Fabrikasi 715 4,478 Tupras Turkiye Petrol Rafinerileri 846 18,366 Turk Hava Yollari 2,136 6,988 Turk Telekomunikasyon 2,354 6,770 Turkiye Garanti Bankasi 2,749 10,732 Turkiye Halk Bankasi 755 5,043 Turkiye Is Bankasi, Cl. C 3,516 8,792 Turkiye Sise ve Cam Fabrikalari 2,029 3,080 Turkiye Vakiflar Bankasi, Cl. D 719 1,546 Ulker Biskuvi Sanayi 218 1,609 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Turkey (continued) Yapi ve Kredi Bankasi 1,012 2,217 United Arab Emirates—.3% Abu Dhabi Commercial Bank 2,406 5,245 Aldar Properties 2,492 2,232 Arabtec Holding 680 a 809 DP World 123 2,357 Dubai Financial Market 1,209 926 Dubai Islamic Bank 618 1,293 Emaar Properties 1,779 4,960 First Gulf Bank 479 2,378 National Bank of Abu Dhabi 498 1,849 United States—3.9% iShares MSCI India ETF 9,300 Total Common Stocks (cost $7,438,198) Preferred Stocks—6.4% Brazil—4.4% AES Tiete 800 6,041 Banco Bradesco 3,700 55,726 Bradespar 800 5,405 Braskem, Cl. A 600 4,390 Centrais Eletricas Brasileiras, Cl. B 2,000 7,571 Cia Brasileira de Distribuicao 700 29,351 Cia Energetica de Minas Gerais 7,400 42,496 Cia Energetica de Sao Paulo, Cl. B 1,200 11,831 Cia Paranaense de Energia, Cl. B 500 6,984 Itau Unibanco Holding 6,200 91,953 Itausa—Investimentos Itau 13,100 52,286 Lojas Americanas 600 3,540 Metalurgica Gerdau 3,900 21,090 20 Preferred Stocks (continued) Shares Value ($) Brazil (continued) Usinas Siderurgicas de Minas Gerais, Cl. A 1,000 a 2,300 Chile—.0% Sociedad Quimica y Minera de Chile, Cl. B 151 Colombia—.1% Banco Davivienda 46 686 Bancolombia 164 2,305 Grupo Argos 82 905 Grupo de Inversiones Suramericana 31 625 Russia—1.4% AK Transneft 30 65,402 Surgutneftegas 62,000 42,348 South Korea—.5% Samsung Electronics 37 Total Preferred Stocks (cost $539,927) Number of Rights—.0% Rights Value ($) China—.0% Agile Property Holdings 750 a 49 Hong Kong—.0% China Taiping Insurance Holdings 546 a Taiwan—.0% SinoPac Financial Holdings 378 a 27 Total Rights (cost $333) Number of Warrants—.0% Warrants Value ($) Thailand—.0% Minor International (12/31/99) (cost $0) 45 a,b 28 The Fund 21 STATEMENT OF INVESTMENTS (continued) Other Investment—.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $54,000) 54,000 c Total Investments (cost $8,032,458) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund GDR—Global Depository Receipts MICEX—Moscow Interbank Currency Exchange RTS—Russian Trading System a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At October 31, 2014, the value of these securities amounted to $8,601 or .1% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 22.1 Consumer Discretionary 4.4 Information Technology 17.1 Utilities 4.3 Energy 16.2 Exchange-Traded Funds 3.9 Telecommunication Services 10.5 Health Care .7 Materials 8.0 Money Market Investment .7 Industrial 7.3 Consumer Staples 5.2 † Based on net assets. See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 7,978,458 7,653,684 Affiliated issuers 54,000 54,000 Cash 35,161 Cash denominated in foreign currencies 5,515 5,494 Dividends receivable 2,510 Prepaid expenses 76,050 Due from The Dreyfus Corporation and affiliates—Note 3(c) 1,419 Liabilities ($): Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital 7,999,297 Accumulated undistributed investment income—net 1,939 Accumulated net realized gain (loss) on investments 1,047 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (324,803 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 95,940 95,847 7,389,723 95,970 Shares Outstanding 8,000 8,000 616,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS From September 15, 2014 (commencement of operations) to October 31, 2014 Investment Income ($): Income: Cash dividends (net of $988 foreign taxes withheld at source): Unaffiliated issuers 8,244 Affiliated issuers 80 Interest 48 Total Income Expenses: Management fee—Note 3(a) 5,871 Professional fees 53,691 Custodian fees—Note 3(c) 40,870 Registration fees 11,277 Prospectus and shareholders’ reports 2,662 Trustees’ fees and expenses—Note 3(d) 1,112 Shareholder servicing costs—Note 3(c) 213 Distribution fees—Note 3(b) 92 Loan commitment fees—Note 2 25 Miscellaneous 8,464 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (116,759 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 20,042 Net realized gain (loss) on forward foreign currency exchange contracts (18,613 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (324,803 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS From September 15, 2014 (commencement of operations) to October 31, 2014 Operations ($): Investment income—net 854 Net realized gain (loss) on investments 1,429 Net unrealized appreciation (depreciation) on investments (324,803 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 100,000 Class C 100,000 Class I 7,700,000 Class Y 100,000 Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Undistributed investment income—net 1,939 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from September 15, 2014 (commencement of operations) to October 31, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during the period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income (loss)—net a (.00 ) b (.01 ) .00 b .00 b Net realized and unrealized gain (loss) on investments (.51 ) (.51 ) (.50 ) (.50 ) Total from Investment Operations (.51 ) (.52 ) (.50 ) (.50 ) Net asset value, end of period 11.99 11.98 12.00 12.00 Total Return (%) c (4.08 ) d (4.16 ) d (4.00 ) (4.00 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 13.25 14.00 12.68 12.67 Ratio of net expenses to average net assets e 1.00 1.75 .75 .75 Ratio of net investment income (loss) to average net assets e (.15 ) (.90 ) .10 .10 Portfolio Turnover Rate c 1.76 1.76 1.76 1.76 Net Assets, end of period ($ x 1,000) 96 96 7,390 96 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Exclusive of sales charge. e Annualized. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Emerging Markets Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund, which commenced operations on September 15, 2014. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) As of October 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class A, Class C, Class I and Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 28 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 30 The following is a summary of the inputs used as of October 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 99,513 6,765,375 †† — Equity Securities— Foreign Preferred Stocks † — 491,773 †† — Exchange-Traded Funds 296,577 — — Mutual Funds 54,000 — — Rights † — 418 †† — Warrants † — 28 — 28 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2014 were as follows: Affiliated Investment Value Value Net Company 9/15/2014 ($) Purchases ($) Sales ($) 10/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 8,823,000 8,769,000 54,000 .7 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 32 (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2014, the fund did not incur any interest or penalties. The tax year for the period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $3,424 and unrealized depreciation $325,241. During the period ended October 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and fund start-up costs, the fund increased accumulated undistributed investment income-net by $1,085, decreased accumulated net realized gain (loss) on investments by $382 and decreased paid-in capital by $703. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 15, 2014 through October 1, 2015, to waive receipt of its fees/or to assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .75% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $116,759 during the period ended October 31, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to–day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-investment adviser in documents filed with the SEC and 34 provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2014, Class C shares were charged $92 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2014, Class A and Class C shares were charged $31 and $30, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2014, the fund was charged $143 for transfer agency services and $3 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2014, the fund was charged $40,870 pursuant to the custody agreement. During the period ended October 31, 2014, the fund was charged $1,234 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $3,811, Distribution Plan fees $59, Shareholder Services Plan fees $40, custodian fees $40,870, Chief Compliance Officer fees $617 and transfer agency fees $143, which are offset against an expense reimbursement currently in effect in the amount of $46,959. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended October 31, 2014, there were no redemption fees charged and retained by the fund. 36 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended October 31, 2014, amounted to $8,109,536 and $132,121, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2014 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively,“Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty. At October 31, 2014, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2014: Average Market Value ($) Forward contracts 144,309 At October 31, 2014, the cost of investments for federal income tax purposes was $8,032,896; accordingly, accumulated net unrealized depreciation on investments was $325,212, consisting of $104,407 gross unrealized appreciation and $429,619 gross unrealized depreciation. 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Strategic Beta Emerging Markets Equity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Strategic Beta Emerging Markets Equity Fund (one of the series comprising Dreyfus Opportunity Funds) as of October 31, 2014, and the related statements of operations and changes in net assets and the financial highlights for the period from September 15, 2014 (commencement of operations) to October 31, 2014. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and others.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Strategic Beta Emerging Markets Equity Fund at October 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for the period from September 15, 2014 to October 31, 2014, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 The Fund 39 IMPORTANT TAX INFORMATION In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended October 31, 2014: —the total amount of taxes paid to foreign countries was $832 —the total amount of income sourced from foreign countries was $9,232. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2014 calendar year with Form 1099-DIV which will be mailed in early 2015. 40 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the Board ofTrustees of Dreyfus Strategic Beta Emerging Markets Equity Fund (the “fund”) held on May 27, 2014, the Board considered the approval of the fund’s Management Agreement, pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Sub-adviser”), an affiliate of Dreyfus, will provide day-to-day management of the fund’s invest-ments.The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-adviser. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, The Fund 41 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-adviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board discussed with representatives of Dreyfus and the Sub-adviser the portfolio management team and the investment strategy to be employed in the management of the fund’s assets.The Board also was provided with hypothetical performance information for the investment strategy provided by the Sub-adviser, and the Board considered the relevance of the information provided. The Board noted the reputation and experience of Dreyfus and the Sub-adviser. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. (“Lipper”) (the “Comparison Group”) and to the management fees of funds in the fund’s anticipated Lipper category. They noted that the fund’s contractual management fee was the lowest of the funds in the Comparison Group. The fund’s estimated total expenses (as limited through at least the first year of the fund’s operations by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.75% of the fund’s average daily net assets) were the lowest of the expense ratios of the funds in the Comparison Group. 42 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Sub-adviser in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Sub-adviser and Dreyfus.The Board also noted the Sub-adviser’s fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus and the Sub-adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the possibility of soft dollar arrangements with respect to trading the fund’s invest-ments.The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business The Fund 43 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) decision with respect to the approval of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices to be provided by Dreyfus and the Sub-adviser are adequate and appropriate. The Board concluded that since the fund had not yet com- menced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus and the Sub- adviser were reasonable in light of the considerations described above. The Board determined that because the fund had not yet com- menced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-adviser, of other funds advised by Dreyfus and the Sub-adviser. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years. The Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. 44 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (2000) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 45 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) † Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) † Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 69 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 69 46 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) † Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † Robin A. Melvin, Roslyn M.Watson and Isabel P. Dunst were elected as Board Members of the Company on December 6, 2013, effective January 1, 2014. J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 47 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 144 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. 48 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager– Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 169 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 164 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 49 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Strategic Beta Global Equity Fund ANNUAL REPORT October 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Understanding Your Fund’s Expenses 3 Comparing Your Fund’s Expenses With Those of Other Funds 4 Statement of Investments 36 Statement of Assets and Liabilities 37 Statement of Operations 38 Statement of Changes in Net Assets 39 Financial Highlights 40 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Information About the Approval of the Fund’s Management and Sub-Investment Advisory Agreements 57 Board Members Information 60 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Global Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Strategic Beta Global Equity Fund, covering the period from the fund’s inception on September 15, 2014, through October 31, 2014. For the reporting period overall, international stock markets generally lost a modest degree of value due to renewed concerns regarding geopolitical tensions and persistently sluggish growth in Europe and the emerging markets. Results were especially weak toward the end of the reporting period, offsetting gains at other times when investors responded more positively to aggressively accommodative monetary policies throughout much of the world. A strengthening U.S. dollar against most other major currencies also helped dampen returns for U.S. investors. Some forces appear likely to support international stock prices over the foreseeable future: Low inflation has enabled the European Central Bank to reduce short-term interest rates further, China’s economic slowdown appears increasingly unlikely to devolve into a more severe financial crisis, and India’s stock market has surged after the election of a more business-friendly government.Yet, some countries are faring better economically than others and monetary policies have begun to diverge, affecting currency exchange rates and capital flows. Consequently, selectivity and a long-term perspective seem poised to become more important determinants of investment success. As always, we urge you to talk regularly with your financial advisor to assess the potential impact of these and other developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 17, 2014 2 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Global Equity Fund from September 15, 2014 (commencement of operations) to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 1.09 $ 2.06 $ .77 $ .77 Ending value (after expenses) $ 996.80 $ 996.00 $ 997.60 $ 997.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2014 †† Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 4.33 $ 8.13 $ 3.06 $ 3.06 Ending value (after expenses) $ 1,020.92 $ 1,017.14 $ 1,022.18 $ 1,022.18 † Expenses are equal to the fund’s annualized expense ratio of .85% for Class A, 1.60% for Class C, .60% for Class I and .60% for ClassY, multiplied by the average account value over the period, multiplied by 47/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on September 15, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period May 1, 2014 to October 31, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of .85% for Class A, 1.60% for Class C, .60% for Class I and .60% for ClassY, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 3 STATEMENT OF INVESTMENTS October 31, 2014 Common Stocks—99.4% Shares Value ($) Australia—2.5% AGL Energy 336 4,025 Amcor 883 9,138 AMP 2,822 14,591 APA Group 167 1,160 Asciano 327 1,811 Aurizon Holdings 985 4,075 AusNet Services 985 1,195 Australia & New Zealand Banking Group 1,305 38,622 Bank of Queensland 107 1,192 Bendigo & Adelaide Bank 124 1,362 Boral 569 2,520 Brambles 1,148 9,669 Caltex Australia 158 4,333 CFS Retail Property Trust Group 703 a 1,304 Cochlear 23 1,491 Commonwealth Bank of Australia 767 54,553 Computershare 252 2,732 Crown Resorts 206 2,635 CSL 345 24,426 Dexus Property Group 4,639 4,961 Federation Centres 262 630 Flight Centre Travel Group 30 1,111 Fortescue Metals Group 1,418 4,399 Goodman Group 233 1,141 GPT Group 1,570 5,708 Harvey Norman Holdings 294 986 Insurance Australia Group 2,043 11,762 James Hardie Industries-CDI 163 1,790 Leighton Holdings 141 2,742 Lend Lease Group 464 6,417 Macquarie Group 231 12,486 Metcash 1,728 4,320 Mirvac Group 1,178 1,867 National Australia Bank 688 21,263 Newcrest Mining 555 b 4,429 4 Common Stocks (continued) Shares Value ($) Australia (continued) Orica 439 8,002 Origin Energy 618 7,787 Qantas Airways 2,600 b 3,866 QBE Insurance Group 779 7,929 Ramsay Health Care 73 3,368 REA Group 10 400 Santos 380 4,331 Seek 70 1,026 Sonic Healthcare 259 4,272 Stockland 2,638 9,901 Suncorp Group 741 9,585 Sydney Airport 527 2,050 Tabcorp Holdings 937 3,365 Telstra 6,635 32,949 Toll Holdings 1,094 5,479 TPG Telecom 107 687 Transurban Group 186 1,337 Treasury Wine Estates 243 997 Wesfarmers 486 18,950 Westpac Banking 3,012 92,612 Woodside Petroleum 407 14,419 WorleyParsons 454 5,442 Austria—.1% OMV 182 5,729 Vienna Insurance Group 56 2,695 Voestalpine 177 7,089 Belgium—.6% Ageas 534 17,846 Anheuser-Busch InBev 590 65,386 Belgacom 212 8,004 Colruyt 85 3,875 KBC Groep 203 b 10,902 Solvay 43 5,866 Telenet Group Holding 54 b 3,057 The Fund 5 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Belgium (continued) UCB 25 2,020 Umicore 134 5,249 Canada—3.3% Alimentation Couche Tard, Cl. B 400 13,575 ARC Resources 200 4,717 ATCO, Cl. I 100 4,064 Bank of Montreal 300 21,755 Bank of Nova Scotia 400 24,496 Baytex Energy 100 3,056 BCE 340 15,099 Bombardier, Cl. B 1,600 5,267 Brookfield Asset Management, Cl. A 300 14,685 CAE 100 1,281 Canadian Imperial Bank of Commerce 300 27,387 Canadian National Railway 300 21,151 Canadian Natural Resources 900 31,407 Canadian Oil Sands 500 7,835 Cenovus Energy 900 22,271 CGI Group, Cl. A 200 b 6,866 CI Financial 200 5,815 Crescent Point Energy 100 3,305 Enbridge 400 18,927 Enerplus 200 2,864 Finning International 200 5,164 Fortis 100 3,258 Great-West Lifeco 200 5,604 Husky Energy 400 9,657 Imperial Oil 200 9,623 Industrial Alliance Insurance & Financial Services 100 4,030 Loblaw 200 10,420 Magna International 200 19,740 Manulife Financial 800 15,183 MEG Energy 100 b 2,413 Metro 100 7,027 National Bank of Canada 100 4,674 6 Common Stocks (continued) Shares Value ($) Canada (continued) New Gold 100 b 363 Onex 100 5,642 Pembina Pipeline 100 4,149 Pengrowth Energy 300 1,211 Penn West Petroleum 800 3,620 Power Corporation of Canada 600 15,832 Power Financial 300 8,787 Rogers Communications, Cl. B 300 11,281 Royal Bank of Canada 800 56,793 Saputo 200 5,675 Shaw Communications, Cl. B 400 10,271 Sun Life Financial 500 17,785 Suncor Energy 2,100 74,568 TELUS 200 7,167 Tim Hortons 100 8,103 Thomson Reuters 300 11,161 Toronto-Dominion Bank 700 34,452 TransAlta 200 1,945 TransCanada 300 14,786 Vermillion Energy 100 5,675 China—.0% Yangzijiang Shipbuilding Holdings 2,000 Colombia—.0% Pacific Rubiales Energy 300 Denmark—.4% Coloplast, Cl. B 37 3,224 Danske Bank 190 5,217 DSV 286 8,558 Novo Nordisk, Cl. B 773 34,936 Novozymes, Cl. B 86 3,987 Pandora 66 5,557 TDC 2,072 15,817 Tryg 17 1,840 Vestas Wind Systems 179 b 6,002 William Demant Holding 9 b 682 The Fund 7 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Finland—.4% Elisa 233 6,401 Fortum 503 11,668 Kone, Cl. B 173 7,446 Neste Oil 252 5,451 Orion, Cl. B 105 3,562 Sampo, Cl. A 342 16,384 Stora Enso, Cl. R 592 4,889 UPM-Kymmene 911 14,440 Wartsila 116 5,378 France—2.9% Accor 52 2,187 Aeroports de Paris 14 1,656 Air Liquide 121 14,616 Airbus Group 627 37,536 AXA 2,230 51,525 Bureau Veritas 101 2,503 Cap Gemini 107 7,048 Carrefour 1,232 36,112 Casino Guichard Perrachon 152 15,625 Christian Dior 77 13,647 Cie Generale des Etablissements Michelin 214 18,610 CNP Assurances 431 8,060 Dassault Systemes 27 1,713 Edenred 63 1,748 Electricite de France 450 13,304 Essilor International 79 8,734 Eurazeo 30 2,007 Eutelsat Communications 117 3,799 Fonciere des Regions 23 2,117 GDF Suez 2,352 57,095 Gecina 10 1,356 Groupe Eurotunnel 190 2,402 Iliad 8 1,749 Imerys 26 1,866 Klepierre 90 3,893 Lagardere 120 2,929 8 Common Stocks (continued) Shares Value ($) France (continued) Legrand 129 6,949 LVMH Moet Hennessy Louis Vuitton 132 22,444 Orange 3,255 51,799 Peugeot 551 b 6,560 Publicis Groupe 79 5,482 Renault 156 11,621 Safran 255 16,189 Schneider Electric 192 15,199 SCOR 268 8,222 Societe BIC 21 2,618 Sodexo 77 7,426 Suez Environnement 493 8,309 Technip 126 9,139 Thales 77 3,830 Valeo 135 15,174 Veolia Environnement 652 10,915 Vinci 1,032 59,055 Zodiac Aerospace 73 2,228 Germany—4.4% Allianz 817 129,780 BASF 728 64,123 Bayer 415 59,027 Bayerische Motoren Werke 390 41,726 Beiersdorf 24 1,943 Brenntag 134 6,489 Celesio 63 2,076 Continental 130 25,522 Daimler 1,413 109,834 Deutsche Lufthansa 522 7,710 Deutsche Post 1,464 45,988 Deutsche Telekom 4,301 64,833 Deutsche Wohnen-BR 52 1,171 E.ON 4,428 76,180 Fresenius & Co. 226 11,633 Fresenius Medical Care & Co. 94 6,896 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Hannover Rueck 90 7,506 HeidelbergCement 115 7,832 Henkel & Co. 59 5,362 HOCHTIEF 74 5,475 HUGO BOSS 16 2,123 Infineon Technologies 558 5,414 K+S 132 3,681 Kabel Deutschland Holding 6 b 812 Merck 64 5,782 Metro 213 b 6,791 Muenchener Rueckversicherungs 377 74,109 OSRAM Licht 86 b 3,018 ProSiebenSat.1 Media 64 2,582 Siemens 422 47,570 Telefonica Deutschland Holding 846 b 4,158 ThyssenKrupp 866 b 20,801 United Internet 114 4,460 Volkswagen 27 5,745 Hong Kong—.7% AIA Group 2,200 12,275 ASM Pacific Technology 100 1,099 Bank of East Asia 400 1,670 BOC Hong Kong Holdings 3,000 9,972 Cathay Pacific Airways 1,000 1,889 CLP Holdings 1,500 12,913 Galaxy Entertainment Group 1,000 6,832 Hang Seng Bank 300 5,084 HKT Trust 1,000 1,218 Hong Kong & China Gas 2,000 4,665 Hong Kong Exchanges & Clearing 200 4,428 Hutchison Whampoa 1,000 12,679 Kerry Properties 500 1,730 Link REIT 500 2,939 Michael Kors Holdings 100 b 7,859 MTR 500 2,049 10 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Noble Group 18,000 16,795 NWS Holdings 1,000 1,895 PCCW 6,000 3,812 Power Assets Holdings 500 4,823 SJM Holdings 1,000 2,109 Sun Hung Kai Properties 1,000 14,892 Swire Pacific, Cl. A 500 6,559 Swire Properties 400 1,280 Techtronic Industries 500 1,564 Yue Yuen Industrial Holdings 500 1,686 Ireland—.1% CRH 604 13,411 Kerry Group, Cl. A 44 2,991 Ryanair Holdings, ADR 24 b 1,333 Israel—.2% Bank Hapoalim 579 2,960 Bezeq The Israeli Telecommunication 5,453 9,250 Israel Chemicals 547 3,690 Mizrahi Tefahot Bank 45 b 498 NICE Systems 28 1,132 Teva Pharmaceutical Industries 394 22,276 Italy—1.2% Assicurazioni Generali 2,415 49,501 Atlantia 303 7,133 Banca Monte dei Paschi di Siena 559 b 425 Enel 10,909 55,711 Eni 2,019 42,999 EXOR 595 25,945 Finmeccanica 308 b 2,780 Intesa Sanpaolo 2,138 6,276 Intesa Sanpaolo-RSP 171 436 Luxottica Group 52 2,646 Pirelli & C 131 1,754 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Italy (continued) Saipem 304 b 4,769 Snam 2,997 16,207 Terna Rete Elettrica Nazionale 1,590 8,016 Unione di Banche Italiane 224 1,757 UnipolSai 1,044 2,804 Japan—9.4% Advantest 100 1,167 Aeon 1,200 12,078 Aisin Seiki 200 6,706 Alfresa Holdings 800 10,327 Amada 200 1,783 Asahi Group Holdings 300 9,391 Asahi Kasei 2,000 16,614 Asics 100 2,307 Astellas Pharma 1,100 17,375 Bandai Namco Holdings 100 2,473 Benesse Holdings 100 3,171 Bridgestone 800 26,736 Brother Industries 300 5,493 Canon 900 27,718 Casio Computer 200 3,220 Central Japan Railway 200 30,856 Chubu Electric Power 1,300 b 15,662 Chugai Pharmaceutical 100 3,046 Citizen Holdings 300 1,968 Credit Saison 100 2,127 Dai Nippon Printing 1,000 9,968 Dai-ichi Life Insurance 3,600 54,782 Daihatsu Motor 200 2,791 Daiichi Sankyo 300 4,538 Daikin Industries 200 12,592 Daito Trust Construction 100 12,628 Daiwa House Industry 1,100 21,199 Denso 300 13,971 Dentsu 100 3,747 12 Common Stocks (continued) Shares Value ($) Japan (continued) East Japan Railway 300 23,725 FANUC 100 17,570 Fuji Electric 1,000 4,444 Fuji Heavy Industries 800 27,143 FUJIFILM Holdings 400 13,154 Fujitsu 5,000 30,599 GungHo Online Entertainment 200 820 Hakuhodo DY Holdings 300 3,017 Hankyu Hanshin Holdings 1,000 6,022 Hino Motors 300 4,408 Hitachi 3,000 24,088 Hitachi Chemical 100 1,807 Hitachi Construction Machinery 100 2,062 Hokuhoku Financial Group 2,000 3,970 Hokuriku Electric Power 400 5,449 Hoya 300 10,968 Ibiden 100 1,509 Idemitsu Kosan 300 5,939 IHI 2,000 9,874 Isuzu Motors 500 6,691 ITOCHU 3,800 46,525 Iyo Bank 100 1,083 J Front Retailing 300 4,024 Japan Airlines 200 5,329 JFE Holdings 800 16,020 JTEKT 300 4,859 JX Holdings 2,600 11,294 Kajima 1,000 4,544 Kansai Electric Power 600 b 5,983 Kao 500 19,181 Kawasaki Heavy Industries 2,000 7,940 KDDI 600 38,654 Kintetsu 3,000 10,524 Kirin Holdings 1,200 15,687 Kobe Steel 6,000 9,661 Koito Manufacturing 100 3,094 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Komatsu 700 16,820 Konica Minolta 400 4,527 Kubota 1,000 15,987 Kuraray 200 2,348 Kyushu Electric Power 400 b 4,377 LIXIL Group 300 6,622 Makita 100 5,859 Marubeni 3,700 24,059 Mazda Motor 600 14,417 Medipal Holdings 700 7,890 Mitsubishi 1,600 31,899 Mitsubishi Chemical Holdings 2,100 10,525 Mitsubishi Electric 3,000 39,121 Mitsubishi Heavy Industries 5,000 31,751 Mitsubishi Materials 2,000 6,357 Mitsubishi Motors 600 6,316 Mitsubishi UFJ Financial Group 4,600 27,428 Mitsubishi UFJ Lease & Finance 500 2,663 Mitsui & Co. 1,800 27,578 Mitsui Chemicals 2,000 5,925 Murata Manufacturing 100 11,372 Nabtesco 100 2,505 NEC 3,000 10,816 NGK Spark Plug 100 2,653 NHK Spring 100 932 Nidec 100 6,571 Nippon Express 1,000 4,446 Nippon Steel & Sumitomo Metal 11,000 29,501 Nippon Telegraph & Telephone 700 43,730 Nippon Yusen 4,000 10,558 Nissan Motor 1,800 16,660 Nisshin Seifun Group 220 2,196 Nitto Denko 100 5,511 NOK 100 2,617 Nomura Real Estate Holdings 100 1,784 NTT DoCoMo 800 13,414 14 Common Stocks (continued) Shares Value ($) Japan (continued) Obayashi 1,000 7,031 Oji Holdings 1,000 3,610 Omron 200 9,702 ORIX 1,600 22,401 Osaka Gas 2,000 8,060 Otsuka Holdings 200 7,170 Park24 100 1,520 Resona Holdings 3,500 20,357 Ricoh 1,300 13,782 Secom 200 12,398 Seiko Epson 200 9,471 Sekisui House 700 8,759 Seven & I Holdings 800 31,589 Seven Bank 200 837 Sharp 3,000 b 7,676 Shikoku Electric Power 100 b 1,383 Shimizu 1,000 7,483 Shin-Etsu Chemical 100 6,505 Shiseido 500 8,363 Showa Shell Sekiyu 700 6,028 SoftBank 600 44,459 Sompo Japan Nipponkoa Holdings 300 7,698 Sony Financial Holdings 200 3,228 Stanley Electric 100 2,057 Sumitomo 1,900 20,565 Sumitomo Chemical 3,000 10,472 Sumitomo Dainippon Pharma 100 1,179 Sumitomo Rubber Industries 400 5,525 Suntory Beverage & Food 100 3,604 Suruga Bank 100 2,112 Suzuken 300 8,191 Suzuki Motor 400 13,598 T&D Holdings 900 11,766 Taiheiyo Cement 2,000 7,350 Taisei 2,000 11,300 TDK 100 5,769 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Teijin 2,000 4,879 Tobu Railway 1,000 5,111 Toho Gas 1,000 5,504 Tohoku Electric Power 1,100 13,912 Tokio Marine Holdings 800 25,925 Tokyo Electric Power 7,500 b 27,235 Tokyo Gas 4,000 23,279 Tokyu 1,000 6,673 Toppan Printing 1,000 6,892 Toshiba 6,000 26,801 Toyo Seikan Group Holdings 100 1,228 Toyoda Gosei 100 1,891 Toyota Industries 100 4,801 Toyota Motor 2,000 120,312 Toyota Tsusho 800 20,335 USS 100 1,616 West Japan Railway 200 9,652 Yahoo! Japan 300 1,062 Yamada Denki 1,700 5,462 Yamaha 200 2,774 Yamaha Motor 400 7,699 Yamato Holdings 200 4,311 Yaskawa Electric 100 1,310 Yokogawa Electric 100 1,415 Luxembourg—.1% Millicom International Cellular, SDR 79 6,437 RTL Group 52 4,904 SES 115 3,972 Tenaris 331 6,549 Macau—.1% MGM China Holdings 400 1,309 Sands China 1,200 7,478 Wynn Macau 400 1,471 16 Common Stocks (continued) Shares Value ($) Netherlands—.8% Aegon 1,805 14,711 Corio 14 682 Delta Lloyd 151 3,443 Gemalto 14 1,071 Heineken Holding 75 4,860 ING Groep 1,616 b 23,222 Koninklijke Ahold 2,381 39,842 Koninklijke Boskalis Westminster 42 2,241 Koninklijke Philips 718 20,083 OCI 34 b 1,186 QIAGEN 39 b 915 Randstad Holding 191 8,436 Reed Elsevier 130 2,995 Unilever 750 29,119 Wolters Kluwer 299 7,986 Ziggo 80 b 3,913 New Zealand—.1% Contact Energy 164 794 Fletcher Building 498 3,349 Ryman Healthcare 52 308 Spark New Zealand 2,823 6,961 Norway—.5% DNB 253 4,646 Gjensidige Forsikring 174 3,160 Norsk Hydro 580 3,244 Orkla 786 6,010 Seadrill 434 9,841 Statoil 2,201 50,305 Telenor 984 22,113 Yara International 208 9,573 Portugal—.1% Energias de Portugal 3,207 13,826 Jeronimo Martins 230 2,016 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Singapore—.4% Avago Technologies 100 8,625 CapitaMall Trust 1,000 1,539 ComfortDelGro 2,000 4,111 DBS Group Holdings 1,000 14,451 Flextronics International 1,000 b 10,720 Genting Singapore 1,000 857 Olam International 1,000 1,663 Oversea-Chinese Banking 1,000 7,701 SembCorp Industries 1,000 3,798 Singapore Technologies Engineering 1,000 2,924 Singapore Telecommunications 7,000 20,607 StarHub 1,000 3,219 South Africa—.0% Investec 314 Spain—.9% Abertis Infraestructuras 209 4,354 ACS Actividades de Construccion y Servicios 454 16,849 Amadeus IT Holding, Cl. A 150 5,519 Banco de Sabadell 987 2,854 Bankia 259 b 464 Distribuidora Internacional de Alimentacion 525 3,338 Enagas 249 8,362 Ferrovial 521 10,660 Gas Natural SDG 598 17,278 Grifols 64 2,607 Iberdrola 4,943 34,968 Inditex 321 9,039 Mapfre 1,145 3,929 Red Electrica 98 8,566 Telefonica 3,737 56,196 Zardoya Otis 67 781 Sweden—1.3% Alfa Laval 184 3,786 Assa Abloy, Cl. B 99 5,265 18 Common Stocks (continued) Shares Value ($) Sweden (continued) Atlas Copco, Cl. A 303 8,755 Atlas Copco, Cl. B 176 4,652 Electrolux, Ser. B 324 9,258 Elekta, Cl. B 81 828 Ericsson, Cl. B 3,907 46,198 Getinge, Cl. B 104 2,412 Hennes & Mauritz, Cl. B 751 29,901 Hexagon, Cl. B 43 1,447 Husqvarna, Cl. B 565 4,201 Industrivarden, Cl. C 55 962 Investment AB Kinnevik, Cl. B 63 1,998 Investor, Cl. B 271 9,696 Nordea Bank 2,479 31,792 Securitas, Cl. B 618 6,841 Skandinaviska Enskilda Banken, Cl. A 539 6,916 Skanska, Cl. B 651 13,295 Svenska Cellulosa, Cl. B 590 13,226 Svenska Handelsbanken, Cl. A 252 12,016 Swedbank, Cl. A 363 9,600 Swedish Match 218 7,088 TeliaSonera 2,004 13,892 Volvo, Cl. B 1,367 15,782 Switzerland—2.9% Actelion 49 b 5,817 Adecco 351 b 23,782 Aryzta 43 b 3,658 Baloise Holding 82 10,323 Cie Financiere Richemont 117 9,858 EMS-Chemie Holding 4 1,440 Geberit 22 7,506 Givaudan 5 b 8,343 Glencore 9,985 b 51,195 Holcim 100 b 7,091 Julius Baer Group 42 b 1,840 Kuehne + Nagel International 52 6,776 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Lonza Group 31 b 3,419 Nestle 1,438 105,277 Partners Group Holding 6 1,596 Roche Holding 342 101,012 Schindler Holding 9 1,218 Schindler Holding-PC 20 2,798 SGS 2 4,395 Sika-BR 2 7,147 Sonova Holding 17 2,651 STMicroelectronics 529 3,540 Swatch Group 15 1,268 Swatch Group-BR 9 4,267 Swiss Life Holding 44 b 10,097 Swiss Prime Site 33 b 2,507 Swiss Re 591 b 47,795 Swisscom 24 14,146 Syngenta 50 15,496 UBS 1,531 b 26,609 Wolseley 187 9,937 Zurich Insurance Group 279 b 84,438 United Kingdom—8.3% Aberdeen Asset Management 309 2,148 Admiral Group 179 3,824 Aggreko 196 4,779 AMEC 291 4,851 Aon 310 26,660 ARM Holdings 113 1,600 ASOS 10 b 426 Associated British Foods 197 8,693 Aviva 2,951 24,623 Babcock International Group 386 6,774 BP 23,347 168,200 British American Tobacco 1,728 98,145 British Land 276 3,220 British Sky Broadcasting Group 1,083 15,358 20 Common Stocks (continued) Shares Value ($) United Kingdom (continued) BT Group 8,316 48,943 Bunzl 421 11,431 Burberry Group 159 3,899 Capita 322 5,658 Carnival 77 3,070 Centrica 4,392 21,276 CNH Industrial 1,301 b 10,606 Cobham 455 2,120 Compass Group 1,423 22,929 Croda International 61 2,242 Direct Line Insurance Group 1,430 6,321 Dixons Carphone 503 3,185 easyJet 191 4,594 Experian 454 6,823 Fiat Chrysler Automobiles 4,082 b 45,552 GKN 1,384 7,058 GlaxoSmithKline 4,171 94,552 Hammerson 354 3,476 Hargreaves Lansdown 43 685 ICAP 436 2,924 IMI 290 5,678 Imperial Tobacco Group 1,294 56,184 Inmarsat 247 2,710 InterContinental Hotels Group 205 7,778 International Consolidated Airlines Group 1,327 b 8,689 Intertek Group 69 3,008 Intu Properties 270 1,472 ITV 2,611 8,495 J Sainsbury 1,630 6,411 Johnson Matthey 241 11,485 Kingfisher 3,395 16,453 Land Securities Group 339 6,010 Legal & General Group 3,542 13,104 Liberty Global, Cl. A 100 b 4,547 Liberty Global, Ser. C 310 b 13,786 Lloyds Banking Group 7,393 b 9,135 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) London Stock Exchange Group 50 1,613 Marks & Spencer Group 1,669 10,875 Meggitt 276 1,994 National Grid 1,968 29,178 Next 182 18,787 Old Mutual 7,750 24,029 Persimmon 227 b 5,317 Prudential 1,990 45,986 Randgold Resources 15 877 Reckitt Benckiser Group 289 24,293 Reed Elsevier 215 3,536 Rexam 941 7,171 Rolls-Royce Holdings 811 b 10,957 Royal Dutch Shell, Cl. A 5,303 189,892 Royal Dutch Shell, Cl. B 3,291 122,092 Royal Mail 590 4,167 Sage Group 1,138 6,885 Schroders 67 2,588 Segro 298 1,815 Severn Trent 333 10,647 Shire 152 10,119 Smith & Nephew 212 3,590 Smiths Group 199 3,713 Sports Direct International 121 b 1,250 SSE 1,120 28,666 Standard Life 3,239 20,433 Subsea 7 149 1,609 Tate & Lyle 514 4,986 Travis Perkins 223 5,903 TUI Travel 881 5,626 Unilever 592 23,823 United Utilities Group 842 11,527 Vodafone Group 34,669 115,199 Weir Group 99 3,621 Whitbread 90 6,288 William Hill 219 1,264 22 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Willis Group Holdings 100 4,053 WPP 1,055 20,592 United States—57.7% 3M 510 78,423 AbbVie 920 58,383 Accenture, Cl. A 720 58,406 ACE 210 22,953 Activision Blizzard 510 10,175 Adobe Systems 100 b 7,012 ADT 510 18,278 Advance Auto Parts 100 14,696 Aetna 720 59,407 Aflac 410 24,489 Air Products & Chemicals 100 13,466 Airgas 100 11,154 Akamai Technologies 100 b 6,030 Albemarle 100 5,838 Alcoa 820 13,743 Allergan 100 19,006 Allstate 620 40,207 Ally Financial 310 b 7,037 Altera 100 3,437 Altria Group 2,360 114,082 American Airlines Group 200 8,270 American Electric Power 620 36,171 American Express 510 45,875 American International Group 1,130 60,534 American Tower 100 c 9,750 American Water Works 100 5,337 Ameriprise Financial 310 39,113 AmerisourceBergen 620 52,954 AMETEK 100 5,215 Amgen 620 100,552 Amphenol, Cl. A 200 10,116 Anadarko Petroleum 210 19,274 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Analog Devices 100 4,962 Annaly Capital Management 500 c 5,705 Apple 3,490 376,920 Applied Materials 600 13,254 Arch Capital Group 100 b 5,632 Archer-Daniels-Midland 820 38,540 Arrow Electronics 200 b 11,372 Ashland 100 10,807 Assurant 200 13,644 AT&T 5,740 199,982 Automatic Data Processing 310 25,352 AutoNation 100 b 5,726 Avery Dennison 100 4,685 Axis Capital Holdings 200 9,628 Baker Hughes 210 11,122 Ball 210 13,530 Bank of America 3,590 61,604 Becton Dickinson & Co. 100 12,870 Bed Bath & Beyond 210 b 14,141 Berkshire Hathaway, Cl. B 410 b 57,466 Best Buy 720 24,581 Biogen Idec 100 b 32,108 BlackRock 100 34,111 Boeing 820 102,426 BorgWarner 100 5,702 Boston Scientific 500 b 6,640 Bristol-Myers Squibb 510 29,677 Broadcom, Cl. A 100 4,188 Bunge 210 18,617 C.H. Robinson Worldwide 210 14,534 C.R. Bard 100 16,397 Cablevision Systems (NY Group), Cl. A 500 9,310 Cabot Oil & Gas 100 3,110 Cameron International 210 b 12,506 Capital One Financial 210 17,382 Cardinal Health 610 47,873 24 Common Stocks (continued) Shares Value ($) United States (continued) CareFusion 100 b 5,737 Carnival 200 8,030 Caterpillar 610 61,860 CBRE Group, Cl. A 210 b 6,720 CBS, Cl. B 310 16,808 CDK Global 100 b 3,360 Celanese, Ser. A 200 11,746 Celgene 310 b 33,198 CenterPoint Energy 410 10,066 CenturyLink 610 25,303 Charles Schwab 200 5,734 Chevron 210 25,190 Chubb 310 30,802 Church & Dwight 100 7,241 Cigna 310 30,867 Cincinnati Financial 100 5,047 Cintas 100 7,324 Cisco Systems 4,000 97,880 CIT Group 100 4,893 Citrix Systems 100 b 6,423 Clorox 100 9,950 CMS Energy 210 6,861 Coca-Cola 1,640 68,683 Coca-Cola Enterprises 410 17,774 Cognizant Technology Solutions, Cl. A 200 b 9,770 Colgate-Palmolive 510 34,109 Comcast, Cl. A 1,230 68,081 Comcast, Cl. A (Special) 210 11,579 Comerica 100 4,774 Computer Sciences 210 12,684 ConocoPhillips 2,250 162,338 Consolidated Edison 310 19,642 Constellation Brands, Cl. A 100 b 9,154 Corning 920 18,796 Costco Wholesale 510 68,019 Crown Castle International 100 7,812 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Crown Holdings 200 b 9,586 CSX 820 29,217 Cummins 100 14,618 CVS Health 1,850 158,749 Danaher 100 8,040 DaVita HealthCare Partners 100 b 7,807 Deere & Co. 310 26,517 Delphi Automotive 510 35,180 Delta Air Lines 410 16,494 Denbury Resources 200 2,480 Devon Energy 410 24,600 Dick’s Sporting Goods 100 4,537 DIRECTV 510 b 44,263 Discover Financial Services 410 26,150 Discovery Communications, Cl. A 100 b 3,535 Discovery Communications, Cl. C 310 b 10,847 Dollar General 200 b 12,534 Dollar Tree 200 b 12,114 Dover 200 15,888 Dow Chemical 1,130 55,822 Dr. Pepper Snapple Group 310 21,467 DTE Energy 200 16,432 Duke Energy 410 33,681 Duke Realty 100 c 1,896 Eastman Chemical 100 8,078 Eaton Vance 100 3,683 Ecolab 100 11,123 Edison International 310 19,400 Edwards Lifesciences 100 b 12,092 Electronic Arts 100 b 4,097 Eli Lilly & Co. 720 47,758 EMC 720 20,686 Emerson Electric 610 39,077 Entergy 410 34,448 EOG Resources 310 29,465 Equifax 100 7,574 26 Common Stocks (continued) Shares Value ($) United States (continued) Equity Residential 100 c 6,956 Estee Lauder, Cl. A 100 7,518 Everest Re Group 100 17,065 Exelon 920 33,663 Expedia 100 8,497 Expeditors International of Washington 100 4,266 Exxon Mobil 4,720 456,471 Facebook, Cl. A 210 b 15,748 Fastenal 100 4,404 FedEx 200 33,480 Fidelity National Information Services 310 18,101 Fifth Third Bancorp 300 5,997 Fiserv 200 b 13,896 Flowserve 100 6,799 Fluor 210 13,931 FMC Technologies 100 b 5,604 Ford Motor 2,970 41,847 Fossil Group 100 b 10,166 Franklin Resources 210 11,678 Frontier Communications 1,000 6,540 GameStop, Cl. A 310 13,256 Gap 410 15,535 Garmin 100 5,548 General Dynamics 410 57,302 General Electric 8,100 209,061 General Growth Properties 100 c 2,591 General Mills 410 21,304 Genuine Parts 100 9,708 Genworth Financial, Cl. A 400 b 5,596 Gilead Sciences 720 b 80,640 Goldman Sachs Group 510 96,895 H&R Block 310 10,016 Halliburton 820 45,215 Harley-Davidson 100 6,570 Harris 100 6,960 Hartford Financial Services Group 210 8,312 The Fund 27 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Hasbro 100 5,753 HCA Holdings 410 b 28,720 HCP 100 c 4,397 Health Care REIT 100 c 7,111 Helmerich & Payne 100 8,682 Henry Schein 100 b 12,003 Herbalife 200 10,492 Hershey 100 9,591 Hertz Global Holdings 200 b 4,384 Hess 310 26,291 Hewlett-Packard 5,840 209,539 Hilton Worldwide Holdings 100 2,524 Hologic 100 b 2,619 Home Depot 2,150 209,668 Honeywell International 610 58,633 Hormel Foods 100 5,391 Host Hotels & Resorts 200 c 4,662 Illinois Tool Works 310 28,225 Ingersoll-Rand 310 19,412 Intel 4,710 160,187 International Business Machines 1,130 185,772 Interpublic Group of Companies 400 7,756 Intuit 100 8,801 Invesco 410 16,593 Iron Mountain 210 7,575 J.M. Smucker 100 10,400 Johnson & Johnson 2,050 220,949 Juniper Networks 210 4,425 Kellogg 210 13,432 KeyCorp 300 3,960 Kimberly-Clark 410 46,851 Kimco Realty 200 c 4,990 Kinder Morgan 510 19,737 Kinder Morgan Management 102 b 9,657 Kohl’s 410 22,230 Kraft Foods Group 410 23,103 Kroger 1,840 102,506 28 Common Stocks (continued) Shares Value ($) United States (continued) L Brands 210 15,145 L-3 Communications Holdings 100 12,146 Laboratory Corporation of America Holdings 100 b 10,929 Lam Research 100 7,786 Las Vegas Sands 100 6,226 Legg Mason 100 5,200 Leggett & Platt 100 3,938 Lennar, Cl. A 100 4,308 Level 3 Communications 100 b 4,691 Lincoln National 310 16,976 Linear Technology 100 4,284 LKQ 100 b 2,857 Lockheed Martin 510 97,191 Lorillard 310 19,065 Lowe’s 1,850 105,820 LyondellBasell Industries, Cl. A 510 46,731 Macy’s 410 23,706 Manpowergroup 210 14,017 Marathon Oil 610 21,594 Marathon Petroleum 610 55,449 Marriott International, Cl. A 210 15,907 Marsh & McLennan 510 27,729 Marvell Technology Group 400 5,376 Masco 310 6,842 MasterCard, Cl. A 310 25,962 McCormick & Co 100 7,072 McGraw-Hill Financial 310 28,049 McKesson 410 83,398 MDU Resources Group 100 2,818 Mead Johnson Nutrition 100 9,931 MeadWestvaco 200 8,834 Medtronic 410 27,946 Merck & Co. 1,540 89,228 MetLife 410 22,238 MGM Resorts International 200 b 4,650 Microchip Technology 100 4,311 The Fund 29 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Micron Technology 920 b 30,443 Microsoft 3,080 144,606 Molson Coors Brewing, Cl. B 100 7,438 Monsanto 210 24,158 Monster Beverage 100 b 10,088 Moody’s 100 9,923 Morgan Stanley 510 17,824 Mosaic 200 8,862 Motorola Solutions 210 13,545 Murphy Oil 310 16,551 Mylan 100 b 5,355 Nabors Industries 210 3,749 NASDAQ OMX Group 100 4,326 National Oilwell Varco 210 15,254 NetApp 310 13,268 New York Community Bancorp 200 3,190 Newell Rubbermaid 310 10,332 News Corp., Cl. A 200 b 3,096 NextEra Energy 200 20,044 Nielsen 100 4,249 NIKE, Cl. B 510 47,415 NiSource 310 13,039 Noble Energy 100 5,763 Nordstrom 200 14,522 Norfolk Southern 310 34,298 Northern Trust 100 6,630 Northrop Grumman 410 56,564 NRG Energy 310 9,294 NVIDIA 300 5,862 O’Reilly Automotive 100 b 17,588 Occidental Petroleum 820 72,923 Oceaneering International 100 7,027 OGE Energy 100 3,729 Omnicare 100 6,659 Omnicom Group 410 29,463 ONEOK 100 5,894 Oracle 1,740 67,947 30 Common Stocks (continued) Shares Value ($) United States (continued) Owens-Illinois 200 b 5,154 PACCAR 310 20,249 Pall 100 9,142 PartnerRe 100 11,569 Paychex 310 14,551 Pentair 100 6,705 People’s United Financial 300 4,386 PepsiCo 1,540 148,102 PetSmart 100 7,235 Pfizer 6,050 181,197 Phillips 66 720 56,520 Pinnacle West Capital 100 6,147 PPG Industries 100 20,369 Praxair 100 12,599 Principal Financial Group 210 10,998 Progressive 820 21,656 Prologis 100 c 4,165 Prudential Financial 410 36,301 Public Storage 100 c 18,434 PulteGroup 200 3,838 QEP Resources 100 2,507 QUALCOMM 720 56,527 Quanta Services 100 b 3,408 Quest Diagnostics 200 12,692 Raymond James Financial 100 5,613 Rayonier 100 c 3,347 Raytheon 410 42,591 Realogy Holdings 100 b 4,101 Regency Centers 100 c 6,070 Regions Financial 300 2,979 RenaissanceRe Holdings 100 10,333 Republic Services 210 8,064 ResMed 100 5,222 Reynolds American 410 25,793 Robert Half International 200 10,956 Rock-Tenn, Cl. A 100 5,115 Rockwell Automation 100 11,235 The Fund 31 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Rockwell Collins 100 8,415 Ross Stores 210 16,951 Royal Caribbean Cruises 100 6,797 salesforce.com 100 b 6,399 SanDisk 100 9,414 SCANA 100 5,489 Schlumberger 920 90,767 Seagate Technology 510 32,043 Sealed Air 200 7,250 Sears Holdings 210 b 7,333 SEI Investments 100 3,866 Sempra Energy 100 11,000 Sensata Technologies Holding 100 b 4,881 Sherwin-Williams 100 22,956 Simon Property Group 100 c 17,921 Sirius XM Holdings 1,700 b 5,831 Southern 510 23,644 Southwest Airlines 200 6,896 Southwestern Energy 200 b 6,502 Spectra Energy 310 12,130 SPX 100 9,479 St. Jude Medical 210 13,476 Stanley Black & Decker 100 9,364 Staples 1,130 14,328 Starbucks 200 15,112 Starwood Hotels & Resorts Worldwide 100 7,666 SunTrust Banks 200 7,828 Superior Energy Services 100 2,515 Symantec 510 12,658 Sysco 610 23,509 T. Rowe Price Group 210 17,239 TD Ameritrade Holding 100 3,374 TE Connectivity 410 25,063 Teradata 100 b 4,232 Tesoro 210 14,996 Texas Instruments 1,130 56,116 32 Common Stocks (continued) Shares Value ($) United States (continued) Textron 410 17,027 The TJX Companies 720 45,590 Thermo Fisher Scientific 100 11,757 Time Warner 1,030 81,854 Time Warner Cable 310 45,635 Torchmark 100 5,296 Total System Services 100 3,379 Tractor Supply 100 7,322 Travelers 920 92,736 TRW Automotive Holdings 100 b 10,135 Twenty-First Century Fox, Cl. A 720 24,826 Twenty-First Century Fox, Cl. B 210 6,966 Tyco International 510 21,894 Tyson Foods, Cl. A 720 29,052 Union Pacific 820 95,489 United Continential Holdings 100 b 5,281 United Parcel Service, Cl. B 610 63,995 United Rentals 100 b 11,006 UnitedHealth Group 1,020 96,910 Universal Health Services, Cl. B 100 10,371 Unum Group 410 13,719 Urban Outfitters 100 b 3,036 Valero Energy 1,330 66,620 Vantiv, Cl. A 100 b 3,092 Ventas 100 c 6,851 VeriSign 200 b 11,952 Verisk Analytics, Cl. A 100 b 6,235 Verizon Communications 5,430 272,857 VF 210 14,213 Viacom, Cl. B 410 29,799 Visa, Cl. A 210 50,700 Voya Financial 100 3,925 W.R. Berkley 200 10,308 Wal-Mart Stores 1,230 93,812 Walt Disney 1,440 131,587 Waste Management 210 10,267 The Fund 33 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Weatherford International 400 b 6,568 WellPoint 620 78,548 Western Digital 100 9,837 Western Union 820 13,907 Weyerhaeuser 100 c 3,386 Whirlpool 100 17,205 Whiting Petroleum 100 b 6,124 Whole Foods Market 100 3,933 Williams 100 5,551 Windstream Holdings 1,000 10,480 Wisconsin Energy 210 10,429 Wyndham Worldwide 200 15,534 Xcel Energy 410 13,723 Xerox 1,640 21,779 Xilinx 100 4,448 XL Group 310 10,503 Xylem 100 3,636 Yum! Brands 210 15,084 Zoetis 200 7,432 Total Common Stocks (cost $19,913,126) Preferred Stocks—.3% Germany Bayerische Motoren Werke 62 4,963 Fuchs Petrolub 60 2,330 Henkel & Co. 91 8,986 Volkswagen 155 33,055 Total Preferred Stocks (cost $53,195) Rights—.0% United States Sears Holdings (cost $81) 210 b 5 34 Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $85,000) 85,000 d Total Investments (cost $20,051,402) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts BR—Bearer Certificate CDI—Chess Depository Interest PC—Participation Certificate RSP—Retirement Savings Plan REIT—Real Estate Investment Trust SDR—Swedish Depository Receipts a The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At October 31, 2014, the value of this security amounted to $1,304 or less than .01% of net assets. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 15.4 Consumer Staples 9.7 Industrial 13.9 Telecommunication Services 6.1 Consumer Discretionary 13.0 Utilities 4.7 Information Technology 11.5 Materials 4.0 Energy 11.2 Money Market Investment .4 Health Care 10.2 † Based on net assets. See notes to financial statements. The Fund 35 STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 19,966,402 19,885,187 Affiliated issuers 85,000 85,000 Cash 12,321 Cash denominated in foreign currencies 5,103 5,054 Dividends receivable 29,576 Prepaid expenses 76,137 Due from The Dreyfus Corporation and affiliates—Note 3(c) 1,073 Liabilities ($): Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital 19,999,922 Accumulated undistributed investment income—net 30,240 Accumulated net realized gain (loss) on investments (1,642 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (81,701 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 99,697 100,889 19,646,502 99,731 Shares Outstanding 8,000 8,103 1,576,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. 36 STATEMENT OF OPERATIONS From September 15, 2014 (commencement of operations) to October 31, 2014 Investment Income ($): Income: Cash dividends (net of $2,577 foreign taxes withheld at source): Unaffiliated issuers 41,670 Affiliated issuers 189 Total Income Expenses: Management fee—Note 3(a) 11,260 Professional fees 55,467 Custodian fees—Note 3(c) 40,000 Registration fees 12,672 Prospectus and shareholders’ reports 2,041 Trustees’ fees and expenses—Note 3(d) 1,735 Shareholder servicing costs—Note 3(c) 393 Distribution fees—Note 3(b) 95 Loan commitment fees—Note 2 66 Miscellaneous 2,368 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (110,861 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 13,630 Net realized gain (loss) on forward foreign currency exchange contracts (12,983 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (81,701 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 37 STATEMENT OF CHANGES IN NET ASSETS From September 15, 2014 (commencement of operations) to October 31, 2014 Operations ($): Investment income—net 26,623 Net realized gain (loss) on investments 647 Net unrealized appreciation (depreciation) on investments (81,701 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 100,000 Class C 101,250 Class I 19,700,000 Class Y 100,000 Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Undistributed investment income—net 30,240 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold See notes to financial statements. 38 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from September 15, 2014 (commencement of operations) to October 31, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during the period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income—net a .01 .00 b .02 .02 Net realized and unrealized gain (loss) on investments (.05 ) (.05 ) (.05 ) (.05 ) Total from Investment Operations (.04 ) (.05 ) (.03 ) (.03 ) Net asset value, end of period 12.46 12.45 12.47 12.47 Total Return (%) c (.32 ) d (.40 ) d (.24 ) (.24 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 5.60 6.34 5.03 5.03 Ratio of net expenses to average net assets e .85 1.60 .60 .60 Ratio of net investment income to average net assets e .82 .06 1.07 1.07 Portfolio Turnover Rate c .01 .01 .01 .01 Net Assets, end of period ($ x 1,000) 100 101 19,647 100 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Exclusive of sales charge. e Annualized. See notes to financial statements. The Fund 39 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Global Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund, which commenced operations on September 15, 2014. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 40 As of October 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon held all of the outstanding Class A, Class I and Class Y shares of the fund and 8,000 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that pri-oritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued 42 at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 11,516,013 — — Equity Securities— Foreign Common Stocks † 77,583 8,242,252 †† — Equity Securities— Foreign Preferred Stocks † — 49,334 †† — Mutual Funds 85,000 — — Rights † 5 — — 5 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. 44 (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2014 were as follows: Affiliated Investment Value Value Net Company 9/15/2014 ($) Purchases ($) Sales ($) 10/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 19,985,000 19,900,000 85,000 .4 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distribu- The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) tions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2014, the fund did not incur any interest or penalties. The tax period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $31,226, accumulated capital losses $1,642 and unrealized depreciation $82,687. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014.The fund has $1,642 of post-enactment short-term capital losses which can be carried forward for an unlimited period. During the period ended October 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, fund start-up costs and real estate investment 46 trusts, the fund increased accumulated undistributed investment income-net by $3,617, decreased accumulated net realized gain (loss) on investments by $2,289 and decreased paid-in capital by $1,328. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 15, 2014 through October 1, 2015, to waive receipt of its fees/or to assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .60% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $110,861 during the period ended October 31, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to–day management of the fund’s port- The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) folio, Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval.The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-investment adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2014, Class C shares were charged $95 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor 48 determines the amounts to be paid to Service Agents. During the period ended October 31, 2014, Class A and Class C shares were charged $31 and $32 respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2014, the fund was charged $290 for transfer agency services and $3 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2014, the fund was charged $40,000 pursuant to the custody agreement. During the period ended October 31, 2014, the fund was charged $1,234 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $7,324, Distribution Plan fees $62, Shareholder Services Plan fees $41, custodian fees $40,000, Chief Compliance Officer fees $617 and transfer agency fees $290, which are offset against an expense reimbursement currently in effect in the amount of $49,407. The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended October 31, 2014, amounted to $19,969,179 and $994, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2014 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively,“Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With 50 respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty. At October 31, 2014, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2014: Average Market Value ($) Forward contracts 182,456 At October 31, 2014, the cost of investments for federal income tax purposes was $20,052,388; accordingly, accumulated net unrealized depreciation on investments was $82,201, consisting of $500,292 gross unrealized appreciation and $582,493 gross unrealized depreciation. The Fund 51 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Strategic Beta Global Equity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Strategic Beta Global Equity Fund (one of the series comprising Dreyfus Opportunity Funds) as of October 31, 2014, and the related statements of operations and changes in net assets and the financial highlights for the period from September 15, 2014 (commencement of operations) to October 31, 2014. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and others.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Strategic Beta Global Equity Fund at October 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for the period from September 15, 2014 to October 31, 2014, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 52 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the Board of Trustees of Dreyfus Strategic Beta Global Equity Fund (the “fund”) held on May 27, 2014, the Board considered the approval of the fund’s Management Agreement, pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Sub-adviser”), an affiliate of Dreyfus, will provide day-to-day management of the fund’s investments. The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-adviser. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting The Fund 53 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-adviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance.The Board discussed with representatives of Dreyfus and the Sub-adviser the portfolio management team and the investment strategy to be employed in the management of the fund’s assets.The Board also was provided with hypothetical performance information for the investment strategy provided by the Sub-adviser, and the Board considered the relevance of the information provided.The Board noted the reputation and experience of Dreyfus and the Sub-adviser. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. (“Lipper”) (the “Comparison Group”) and to the management fees of funds in the fund’s anticipated Lipper category. They noted that the fund’s contractual management fee was below the average and median contractual management fees of the funds in the Comparison Group. The fund’s estimated total expenses (as limited through at least the first year of the fund’s operations by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.60% of the fund’s average daily net assets) were the lowest of the expense ratios of the funds in the Comparison Group. 54 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Sub-adviser in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Sub-adviser and Dreyfus.The Board also noted the Sub-adviser’s fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus and the Sub-adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the possibility of soft dollar arrangements with respect to trading the fund’s investments. The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed busi- The Fund 55 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) ness decision with respect to the approval of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus and the Sub-adviser are ade- quate and appropriate. The Board concluded that since the fund had not yet com- menced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus and the Sub- adviser were reasonable in light of the considerations described above. The Board determined that because the fund had not yet com- menced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-adviser, of other funds advised by Dreyfus and the Sub-adviser. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years. The Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. 56 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (2000) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 57 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) † Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) † Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 69 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 69 58 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) † Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † Robin A. Melvin, Roslyn M.Watson and Isabel P. Dunst were elected as Board Members of the Company on December 6, 2013, effective January 1, 2014. J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 59 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 144 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. 60 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 169 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 164 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 61 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Strategic Beta U.S. Equity Fund ANNUAL REPORT October 31, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Understanding Your Funds Expenses 3 Comparing Your Funds Expenses With Those of Other Funds 4 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 21 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Information About the Approval of the Funds Management and Sub-Investment Advisory Agreements 35 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta U.S. Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this report for Dreyfus Strategic Beta U.S. Equity Fund, covering the period from the fund’s inception on September 15, 2014, through October 31, 2014. Despite bouts of heightened volatility stemming mainly from economic and geopolitical concerns in overseas markets, U.S. stocks gained ground over the reporting period as the domestic economy continued to rebound. As a result, several broad measures of equity market performance established new record highs. Larger, better established companies rallied strongly over the end of the reporting period. We remain cautiously optimistic regarding the U.S. stock market’s prospects. We currently expect the economy to continue to accelerate as several longstanding drags — including tight fiscal policies and private sector deleveraging — fade from the scene. Of course, a number of risks remain, including the possibilities of higher interest rates and intensifying geopolitical turmoil. As always, we encourage you to discuss our observations with your financial adviser to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation November 17, 2014 2 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta U.S. Equity Fund from September 15, 2014 (commencent of operations) to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $1.95 $ $ Ending value (after expenses) $1,021.60 $1,020.80 $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2014 †† Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 3.82 $ 7.63 $ 2.55 $ 2.55 Ending value (after expenses) $ 1,021.42 $ 1,017.64 $ 1,022.68 $ 1,022.68 † Expenses are equal to the fund’s annualized expense ratio of .75% for Class A, 1.50% for Class C, .50% for Class I and .50% for ClassY, multiplied by the average account value over the period, multiplied by 47/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and ClassY shares commenced operations on September 15, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period May 1, 2014 to October 31, 2014. ††† Expenses are equal to the fund’s annualized expense ratio of .75% for Class A, 1.50% for Class C, .50% for Class I and .50% for ClassY, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 3 STATEMENT OF INVESTMENTS October 31, 2014 Common Stocks—99.1% Shares Value ($) Automobiles & Components—1.1% BorgWarner 37 2,110 Delphi Automotive 171 11,796 General Motors 719 22,577 Goodyear Tire & Rubber 174 4,216 Harley-Davidson 57 3,745 Johnson Controls 243 11,482 Banks—.3% Comerica 51 2,435 Huntington Bancshares 157 1,556 KeyCorp 549 7,247 Regions Financial 239 2,373 Zions Bancorporation 102 2,955 Capital Goods—7.8% 3M 285 43,824 Allegion 21 1,115 AMETEK 28 1,460 Caterpillar 416 42,187 Cummins 44 6,432 Danaher 110 8,844 Dover 101 8,023 Eaton 127 8,686 Emerson Electric 339 21,716 Fastenal 38 1,674 Flowserve 40 2,720 Fluor 107 7,098 General Dynamics 128 17,889 Honeywell International 131 12,592 Illinois Tool Works 406 36,966 Ingersoll-Rand 215 13,463 Jacobs Engineering Group 68 a 3,227 L-3 Communications Holdings 30 3,644 Lockheed Martin 229 43,641 Masco 206 4,546 Northrop Grumman 123 16,969 4 Common Stocks (continued) Shares Value ($) Capital Goods (continued) PACCAR 58 3,789 Pall 41 3,748 Parker Hannifin 76 9,654 Pentair 105 7,040 Quanta Services 34 a 1,159 Raytheon 181 18,802 Rockwell Automation 63 7,078 Roper Industries 16 2,533 Snap-on 13 1,718 Stanley Black & Decker 54 5,057 Textron 193 8,015 United Technologies 180 19,260 W.W. Grainger 20 4,936 Xylem 41 1,491 Commercial & Professional Services—.8% ADT 61 2,186 Cintas 67 4,907 Dun & Bradstreet 10 1,228 Equifax 14 1,060 Nielsen 57 2,422 Pitney Bowes 126 3,117 Republic Services 103 3,955 Robert Half International 62 3,396 Stericycle 11 a 1,386 Tyco International 216 9,273 Waste Management 122 5,965 Consumer Durables & Apparel—1.1% D.R. Horton 80 1,823 Fossil Group 18 a 1,830 Garmin 52 2,885 Harman International Industries 33 3,542 Leggett & Platt 33 1,300 Lennar, Cl. A 74 3,188 The Fund 5 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Michael Kors Holdings 26 a 2,043 Newell Rubbermaid 184 6,133 NIKE, Cl. B 168 15,619 PulteGroup 397 7,618 Ralph Lauren 13 2,143 Under Armour, Cl. A 11 a 721 VF 97 6,565 Consumer Services—1.1% Carnival 239 9,596 Chipotle Mexican Grill 4 a 2,552 Darden Restaurants 31 1,605 H&R Block 39 1,260 Marriott International, Cl. A 157 11,893 Starbucks 55 4,156 Starwood Hotels & Resorts Worldwide 99 b 7,589 Wyndham Worldwide 92 7,146 Wynn Resorts 16 3,040 Yum! Brands 91 6,537 Diversified Financials—1.5% Affiliated Managers Group 13 a 2,597 Charles Schwab 116 3,326 Discover Financial Services 196 12,501 Franklin Resources 287 15,960 Invesco 189 7,649 Legg Mason 57 2,964 McGraw-Hill Financial 97 8,777 Moody’s 106 10,518 Navient 323 6,389 T. Rowe Price Group 103 8,455 Energy—10.4% Anadarko Petroleum 19 1,744 Baker Hughes 234 12,393 Cabot Oil & Gas 73 2,270 6 Common Stocks (continued) Shares Value ($) Energy (continued) Cameron International 180 a 10,719 Chesapeake Energy 168 3,726 Chevron 88 10,556 Cimarex Energy 10 1,137 ConocoPhillips 529 38,167 CONSOL Energy 51 1,877 Denbury Resources 92 1,141 Devon Energy 49 2,940 EOG Resources 133 12,642 EQT 24 2,257 Exxon Mobil 1,126 108,895 FMC Technologies 78 a 4,371 Halliburton 521 28,728 Helmerich & Payne 13 1,129 Kinder Morgan 441 17,067 Marathon Petroleum 645 58,631 Nabors Industries 144 2,570 National Oilwell Varco 239 17,361 Newfield Exploration 37 a 1,207 Noble Energy 49 2,824 ONEOK 56 3,301 Peabody Energy 210 2,190 Phillips 66 703 55,186 Pioneer Natural Resources 10 1,891 QEP Resources 39 978 Schlumberger 472 46,568 Southwestern Energy 55 a 1,788 Tesoro 285 20,352 Valero Energy 1,137 56,952 Food & Staples Retailing—2.3% Costco Wholesale 167 22,273 Kroger 422 23,510 Sysco 384 14,799 Wal-Mart Stores 695 53,008 The Fund 7 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Food & Staples Retailing (continued) Whole Foods Market 152 5,978 Food, Beverage & Tobacco—6.1% Altria Group 832 40,219 Archer-Daniels-Midland 753 35,391 Brown-Forman, Cl. B 14 1,297 Coca-Cola 980 41,042 Constellation Brands, Cl. A 85 a 7,781 Dr. Pepper Snapple Group 120 8,310 General Mills 237 12,315 Hormel Foods 120 6,469 Kellogg 145 9,274 Keurig Green Mountain 22 3,338 Kraft Foods Group 88 4,959 Lorillard 93 5,720 McCormick & Co. 20 1,414 Molson Coors Brewing, Cl. B 21 1,562 Mondelez International, Cl. A 705 24,858 Monster Beverage 29 a 2,926 PepsiCo 404 38,853 Philip Morris International 403 35,871 Reynolds American 323 20,320 Tyson Foods, Cl. A 285 11,500 Health Care Equipment & Services—6.7% Abbott Laboratories 219 9,546 Aetna 364 30,034 AmerisourceBergen 228 19,473 Becton Dickinson & Co. 65 8,365 Boston Scientific 338 a 4,489 C.R. Bard 51 8,362 Cardinal Health 403 31,627 CareFusion 99 a 5,680 Cerner 45 a 2,850 Cigna 219 21,806 8 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Covidien 176 16,269 DaVita HealthCare Partners 46 a 3,591 DENTSPLY International 38 1,929 Edwards Lifesciences 55 a 6,651 Express Scripts Holding 727 a 55,848 Humana 56 7,776 Intuitive Surgical 21 a 10,412 Laboratory Corporation of America Holdings 40 a 4,372 McKesson 115 23,392 Medtronic 356 24,265 Quest Diagnostics 91 5,775 St. Jude Medical 48 3,080 Tenet Healthcare 116 a 6,502 WellPoint 266 33,700 Household & Personal Products—.8% Avon Products 184 1,914 Clorox 64 6,368 Colgate-Palmolive 135 9,029 Kimberly-Clark 190 21,711 Insurance—3.3% ACE 60 6,558 Allstate 296 19,196 Aon 53 4,558 Assurant 74 5,048 Chubb 54 5,365 Cincinnati Financial 34 1,716 Genworth Financial, Cl. A 261 a 3,651 Lincoln National 155 8,488 Loews 126 5,494 Marsh & McLennan 157 8,536 MetLife 661 35,853 Principal Financial Group 118 6,180 Progressive 478 12,624 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Insurance (continued) Prudential Financial 270 23,906 Travelers 139 14,011 Unum Group 227 7,595 Materials—4.2% Air Products & Chemicals 30 4,040 Airgas 30 3,346 Alcoa 430 7,207 Allegheny Technologies 46 1,511 Avery Dennison 60 2,811 Ball 112 7,216 CF Industries Holdings 45 11,700 Dow Chemical 802 39,619 E.I. du Pont de Nemours & Co. 156 10,787 Eastman Chemical 68 5,493 Ecolab 67 7,452 International Flavors & Fragrances 13 1,289 International Paper 125 6,328 LyondellBasell Industries, Cl. A 515 47,189 Martin Marietta Materials 15 1,754 Mosaic 91 4,032 Nucor 150 8,109 Owens-Illinois 68 a 1,752 PPG Industries 59 12,018 Praxair 75 9,449 Sealed Air 73 2,646 Sherwin-Williams 56 12,855 Sigma-Aldrich 25 3,398 Vulcan Materials 24 1,481 Media—5.2% Cablevision Systems (NY Group), Cl. A 208 3,873 Comcast, Cl. A 664 36,752 DIRECTV 388 a 33,675 Discovery Communications, Cl. A 84 a 2,969 10 Common Stocks (continued) Shares Value ($) Media (continued) Discovery Communications, Cl. C 84 a 2,939 Gannett 44 1,386 Interpublic Group of Companies 98 1,900 News Corp., Cl. A 140 a 2,167 Omnicom Group 144 10,348 Scripps Networks Interactive, Cl. A 56 4,325 Time Warner 682 54,199 Time Warner Cable 120 17,665 Twenty-First Century Fox, Cl. A 472 16,275 Viacom, Cl. B 337 24,493 Walt Disney 577 52,726 Pharmaceuticals, Biotech & Life Sciences—8.9% AbbVie 543 34,459 Actavis 27 a 6,554 Agilent Technologies 48 2,653 Alexion Pharmaceuticals 20 a 3,827 Allergan 57 10,833 Amgen 186 30,165 Biogen Idec 48 a 15,412 Bristol-Myers Squibb 329 19,145 Celgene 203 a 21,739 Gilead Sciences 546 a 61,152 Johnson & Johnson 544 58,632 Merck & Co. 730 42,296 Mylan 43 a 2,303 Pfizer 4,445 133,128 Regeneron Pharmaceuticals 10 a 3,937 Thermo Fisher Scientific 61 7,172 Zoetis 105 3,902 Real Estate—1.0% American Tower 28 b 2,730 AvalonBay Communities 22 b 3,428 Equity Residential 56 b 3,895 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) General Growth Properties 107 b 2,772 HCP 80 b 3,518 Health Care 24 b 1,707 Host Hotels & Resorts 169 b 3,939 Iron Mountain 41 1,479 Kimco Realty 59 b 1,472 Plum Creek Timber 20 b 820 Public Storage 37 b 6,821 Simon Property Group 66 b 11,828 Ventas 58 b 3,974 Weyerhaeuser 135 b 4,571 Retailing—6.6% Amazon.com 53 a 16,189 AutoNation 58 a 3,321 Bed Bath & Beyond 81 a 5,455 Best Buy 537 18,333 Dollar General 154 a 9,651 Dollar Tree 72 a 4,361 Expedia 63 5,353 GameStop, Cl. A 147 6,286 Gap 260 9,851 Genuine Parts 63 6,116 Home Depot 1,065 103,859 Kohl’s 74 4,012 L Brands 144 10,385 Lowe’s 927 53,024 Macy’s 351 20,295 Netflix 3 a 1,178 O’Reilly Automotive 53 a 9,322 PetSmart 48 3,473 Priceline Group 6 a 7,237 Ross Stores 135 10,897 The TJX Companies 322 20,389 Tractor Supply 62 4,540 TripAdvisor 18 a 1,596 12 Common Stocks (continued) Shares Value ($) Retailing (continued) Urban Outfitters 41 a 1,245 Semiconductors & Semiconductor Equipment—2.5% Altera 60 2,062 Applied Materials 162 3,579 Avago Technologies 64 5,520 Broadcom, Cl. A 63 2,638 Intel 1,857 63,157 KLA-Tencor 56 4,432 Microchip Technology 29 1,250 Micron Technology 615 a 20,350 NVIDIA 142 2,775 Texas Instruments 500 24,830 Software & Services—7.4% Adobe Systems 44 a 3,085 Akamai Technologies 14 a 844 Autodesk 18 a 1,036 Automatic Data Processing 64 5,234 CA 166 4,824 CDK Global 21 a 717 Citrix Systems 130 a 8,350 Cognizant Technology Solutions, Cl. A 111 a 5,422 Computer Sciences 111 6,704 Electronic Arts 54 a 2,212 Facebook, Cl. A 189 a 14,173 Fiserv 99 a 6,879 Google, Cl. A 26 a 14,765 Google, Cl. C 26 a 14,536 International Business Machines 15 2,466 MasterCard, Cl. A 182 15,243 Microsoft 1,984 93,149 Oracle 1,832 71,540 Paychex 110 5,163 Red Hat 30 a 1,768 salesforce.com 14 a 896 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Symantec 174 4,319 Teradata 77 a 3,259 Total System Services 65 2,196 VeriSign 123 a 7,350 Visa, Cl. A 224 54,080 Western Union 271 4,596 Xerox 478 6,348 Yahoo! 414 a 19,065 Technology Hardware & Equipment—10.8% Amphenol, Cl. A 74 3,743 Apple 2,211 238,788 Cisco Systems 2,084 50,995 Corning 804 16,426 EMC 879 25,254 F5 Networks 33 a 4,058 FLIR Systems 28 939 Harris 73 5,081 Hewlett-Packard 2,074 74,415 Jabil Circuit 234 4,902 Juniper Networks 374 7,880 Motorola Solutions 155 9,998 NetApp 59 2,525 QUALCOMM 1,002 78,667 SanDisk 60 5,648 Seagate Technology 327 20,545 TE Connectivity 76 4,646 Telecommunication Services—3.0% CenturyLink 364 15,099 Frontier Communications 699 4,571 Verizon Communications 2,581 129,695 Windstream Holdings 265 2,777 Transportation—3.2% C.H. Robinson Worldwide 117 8,098 14 Common Stocks (continued) Shares Value ($) Transportation (continued) CSX 135 4,810 Delta Air Lines 828 33,310 Expeditors International of Washington 51 2,176 FedEx 90 15,066 Kansas City Southern 24 2,947 Norfolk Southern 69 7,634 Southwest Airlines 451 15,550 Union Pacific 256 29,811 United Parcel Service, Cl. B 406 42,593 Utilities—3.0% AES 315 4,432 AGL Resources 89 4,798 Ameren 156 6,605 American Electric Power 280 16,335 CMS Energy 102 3,332 Consolidated Edison 76 4,815 Dominion Resources 66 4,706 DTE Energy 104 8,545 Duke Energy 297 24,399 Edison International 68 4,255 Entergy 157 13,191 FirstEnergy 88 3,286 Integrys Energy Group 40 2,907 NiSource 122 5,131 NRG Energy 209 6,266 Pepco Holdings 117 3,199 PG&E 71 3,573 Pinnacle West Capital 24 1,475 Southern 345 15,994 TECO Energy 124 2,432 Wisconsin Energy 140 6,952 Xcel Energy 163 5,456 Total Common Stocks (cost $4,974,387) The Fund 15 STATEMENT OF INVESTMENTS (continued) Other Investment—1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $68,000) 68,000 c Total Investments (cost $5,042,387) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Technology Hardware & Equipment 10.8 Utilities 3.0 Energy 10.4 Semiconductors & Pharmaceuticals, Semiconductor Equipment 2.5 Biotech & Life Sciences 8.9 Food & Staples Retailing 2.3 Capital Goods 7.8 Diversified Financials 1.5 Software & Services 7.4 Money Market Investment 1.3 Health Care Equipment & Services 6.7 Automobiles & Components 1.1 Retailing 6.6 Consumer Durables & Apparel 1.1 Food, Beverage & Tobacco 6.1 Consumer Services 1.1 Media 5.2 Real Estate 1.0 Materials 4.2 Commercial & Professional Services .8 Insurance 3.3 Household & Personal Products .8 Transportation 3.2 Banks .3 Telecommunication Services 3.0 † Based on net assets. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 4,974,387 5,079,791 Affiliated issuers 68,000 68,000 Cash 7,334 Dividends receivable 4,455 Prepaid expenses 76,022 Due from The Dreyfus Corporation and affiliates—Note 3(c) 28,852 Liabilities ($): Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital 5,018,157 Accumulated investment income—net 4,984 Accumulated net realized gain (loss) on investments 83 Accumulated net unrealized appreciation (depreciation) on investments 105,404 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 119,740 103,908 4,802,793 102,187 Shares Outstanding 9,378 8,145 376,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS From September 15, 2014 (commencement of operations) to October 31, 2014 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 7,781 Affiliated issuers 42 Total Income Expenses: Management fee—Note 3(a) 2,222 Professional fees 44,023 Registration fees 10,931 Prospectus and shareholders’ reports 5,203 Custodian fees—Note 3(c) 2,050 Trustees’ fees and expenses—Note 3(d) 133 Distribution fees—Note 3(b) 96 Shareholder servicing costs—Note 3(c) 75 Loan commitment fees—Note 2 13 Miscellaneous 1,780 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (63,177 ) Net Expenses Investment income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net Unrealized Appreciation (Depreciation) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS From September 15, 2014 (commencement of operations) to October 31, 2014 Operations ($): Investment income—net 4,474 Net unrealized appreciation (depreciation) on investments 105,404 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 117,000 Class C 101,750 Class I 4,700,000 Class Y 100,000 Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Accumulated undistributed investment income—net 4,984 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from September 15, 2014 (commencement of operations) to October 31, 2014. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during the period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income (loss)—net a .01 (.00 ) b .01 .01 Net realized and unrealized gain (loss) on investments .26 .26 .26 .26 Total from Investment Operations .27 .26 .27 .27 Net asset value, end of period 12.77 12.76 12.77 12.77 Total Return (%) c 2.16 d 2.08 d 2.16 2.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 10.62 11.45 10.46 10.47 Ratio of net expenses to average net assets e .75 1.50 .50 .50 Ratio of net investment income (loss) to average net assets e .49 (.27 ) .73 .73 Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 120 104 4,803 102 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Exclusive of sales charge. e Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta U.S. Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund, which commenced operations on September 15, 2014. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2014, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, 8,000 Class C, and 376,000 Class I shares and held all of the outstanding Class Y shares of the fund. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securi- The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) ties and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 5,072,228 — — Equity Securities— Foreign Common Stocks † 7,563 — — Mutual Funds 68,000 — — † See Statement of Investments for additional detailed categorizations. 24 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2014 were as follows: Affiliated Investment Value Value Net Company 9/15/2014 ($) Purchases ($) Sales ($) 10/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 5,063,000 4,995,000 68,000 1.3 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended October 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October 31, 2014, the fund did not incur any interest or penalties. At October 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $4,979, undistributed capital gains $83 and unrealized appreciation $105,409. During the period ended October 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts and fund start-up costs, the fund increased accumulated undistributed investment income-net by $510, increased accumulated net realized gain (loss) on investments by $83 and decreased paid-in capital by $593. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has con- 26 tractually agreed, from September 15, 2014 through October 1, 2015, to waive receipt of its fees/or to assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .50% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $63,177 during the period ended October 31, 2014. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to–day management of a portion of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-investment adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended October 31, 2014, Class C shares were charged $96 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2014, Class A and Class C shares were charged $35 and $32, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended October 31, 2014, the fund was charged $8 for transfer agency services and $3 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. 28 The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended October 31, 2014, the fund was charged $2,050 pursuant to the custody agreement. During the period ended October 31, 2014, the fund was charged $1,234 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,453, Distribution Plan fees $63, Shareholder Services Plan fees $44, custodian fees $2,050, Chief Compliance Officer fees $617 and transfer agency fees $8, which are offset against an expense reimbursement currently in effect in the amount of $33,087. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2014, amounted to $4,974,387 and $0, respectively. At October 31, 2014, the cost of investments for federal income tax purposes was $5,042,382; accordingly, accumulated net unrealized appreciation on investments was $105,409, consisting of $188,653 gross unrealized appreciation and $83,244 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Strategic Beta U.S. Equity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Strategic Beta U.S. Equity Fund (one of the series comprising Dreyfus Opportunity Funds) as of October 31, 2014, and the related statements of operations and changes in net assets and the financial highlights for the period from September 15, 2014 (commencement of operations) to October 31, 2014. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and others.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Strategic Beta U.S. Equity Fund at October 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for the period from September 15, 2014 to October 31, 2014, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 30 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the Board of Trustees of Dreyfus Strategic Beta U.S. Equity Fund (the “fund”) held on May 27, 2014, the Board considered the approval of the fund’s Management Agreement, pursuant to which Dreyfus will provide the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Sub-adviser”), an affiliate of Dreyfus, will provide day-to-day management of the fund’s investments. The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-adviser. In considering the approval of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, The Fund 31 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-adviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board was not able to review the fund’s performance. The Board discussed with representatives of Dreyfus and the Sub-adviser the portfolio management team and the investment strategy to be employed in the management of the fund’s assets. The Board also was provided with hypothetical performance information for the investment strategy provided by the Sub-adviser, and the Board considered the relevance of the information provided.The Board noted the reputation and experience of Dreyfus and the Sub-adviser. The Board reviewed comparisons of the fund’s proposed management fee and anticipated expense ratio to the management fees and expense ratios of a group of funds independently prepared by Lipper, Inc. (“Lipper”) (the “Comparison Group”) and to the management fees of funds in the fund’s anticipated Lipper category. They noted that the fund’s contractual management fee was the lowest of the funds in the Comparison Group. The fund’s estimated total expenses (as limited through at least the first year of the fund’s operations by agreement with Dreyfus to waive receipt of its fees and/or assume the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.50% of the fund’s average daily net assets) were the lowest of the expense ratios of the funds in the Comparison Group. 32 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to be paid to the Sub-adviser in relation to the fee to be paid to Dreyfus by the fund and the respective services to be provided by the Sub-adviser and Dreyfus.The Board also noted the Sub-adviser’s fee will be paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, Dreyfus representatives were not able to review the dollar amount of expenses allocated and profit received by Dreyfus, or any economies of scale. The Board considered potential benefits to Dreyfus and the Sub-adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the possibility of soft dollar arrangements with respect to trading the fund’s invest-ments.The Board also considered the uncertainty of the estimated asset levels and the renewal requirements for advisory agreements and their ability to review the management fee annually after the initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business The Fund 33 INFORMATION ABOUT THE APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) decision with respect to the approval of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services to be provided by Dreyfus and the Sub-adviser are adequate and appropriate. The Board concluded that since the fund had not yet com- menced operations, its performance could not be measured and was not a factor. The Board concluded that the fees to be paid to Dreyfus and the Sub- adviser were reasonable in light of the considerations described above. The Board determined that because the fund had not yet commenced operations, economies of scale were not a factor, but, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund in connection with future renewals. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-adviser, of other funds advised by Dreyfus and the Sub-adviser. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the Board’s conclusions may be based, in part, on their consideration of similar arrangements in prior years. The Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. 34 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (2000) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 62 ————— Nathan Leventhal (71) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) † Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) † Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 69 ————— Benaree Pratt Wiley (68) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 69 36 INTERESTED BOARD MEMBERS J. Charles Cardona (58) Board Member (2014) † Principal Occupation During Past 5Years: • President and a Director of the Manager, Executive Vice President of the Distributor, President of Dreyfus Institutional Services Division (2008-present) No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined in the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (67) Board Member (2014) † Principal Occupation During Past 5Years: • Partner, Hogan Lovells LLP (1990-present) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined in the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— † Robin A. Melvin, Roslyn M.Watson and Isabel P. Dunst were elected as Board Members of the Company on December 6, 2013, effective January 1, 2014. J. Charles Cardona was elected as a Board Member of the Company on February 27, 2014. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L.Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 37 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 144 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. 38 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 169 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 169 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 164 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 39 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 0 in 2013 and $119,082 in 2014. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2013 and $0 in 2014. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $0 in 2013 and $888 in 2014. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2013 and $0 in 2014. These services included a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2013 and $0 in 2014. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $0 in 2013 and $26,822,186 in 2014. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 18, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 18, 2014 By: /s/ James Windels James Windels, Treasurer Date: December 18, 2014 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
